 

Exhibit 10.1

 



EXECUTION VERSION

 



CREDIT AGREEMENT

 

dated as of

 

April 14, 2020

 

among

 

KEURIG DR PEPPER INC.,
as Borrower

 

THE LENDERS PARTY HERETO

 

and

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

JPMORGAN CHASE BANK, N.A.,
BOFA SECURITIES, INC.,
BNP PARIBAS,
GOLDMAN SACHS BANK USA,
MIZUHO BANK, LTD.,
MORGAN STANLEY MUFG LOAN PARTNERS, LLC,
SUMITOMO MITSUI BANKING CORPORATION
and
SUNTRUST ROBINSON HUMPHREY, INC.
as Joint Lead Arrangers and Joint Bookrunners

 

BANK OF AMERICA, N.A.,
BNP PARIBAS,
GOLDMAN SACHS BANK USA,
MIZUHO BANK, LTD.,
MORGAN STANLEY MUFG LOAN PARTNERS, LLC,
SUMITOMO MITSUI BANKING CORPORATION
and
TRUIST BANK
as Syndication Agents

 



 

 

 

Table of Contents

 

Page

 

Article I

 

Definitions

 

Section 1.01 Defined Terms 1 Section 1.02 Classification of Loans and Borrowings
28 Section 1.03 Terms Generally 28 Section 1.04 Accounting Terms; GAAP 28
Section 1.05 Reserved 29 Section 1.06 LIBOR Replacement 29

 

Article II

 

The Credits

 

Section 2.01 Commitments; Loans 30 Section 2.02 Loans and Borrowings 30
Section 2.03 Requests for Borrowings 31 Section 2.04 [Reserved] 31 Section 2.05
[Reserved] 31 Section 2.06 Funding of Borrowings 31 Section 2.07 Interest
Elections 32 Section 2.08 Termination and Reduction of Commitments 33
Section 2.09 Repayment of Loans; Evidence of Debt 34 Section 2.10 Prepayment of
Loans 34 Section 2.11 Fees 35 Section 2.12 Interest 35 Section 2.13 Alternate
Rate of Interest 36 Section 2.14 Increased Costs 37 Section 2.15 Break Funding
Payments 39 Section 2.16 Taxes 39 Section 2.17 Payments Generally; Pro Rata
Treatment; Sharing of Set-offs 43 Section 2.18 Mitigation Obligations;
Replacement of Lenders 45 Section 2.19 Defaulting Lenders 45

 

Article III

 

Representations and Warranties

 

Section 3.01 Organization; Powers 46 Section 3.02 Authorization; Enforceability
47 Section 3.03 Governmental Approvals; No Conflicts 47 Section 3.04 Financial
Condition; No Material Adverse Change 47

 



 

 

 

Section 3.05 Properties 47 Section 3.06 Litigation and Environmental Matters 48
Section 3.07 Compliance with Laws 48 Section 3.08 Investment Company Status 48
Section 3.09 Taxes 48 Section 3.10 ERISA 48 Section 3.11 Disclosure 48
Section 3.12 Margin Regulations 49 Section 3.13 Affected Financial Institutions
49 Section 3.14 Anti-Corruption Laws and Sanctions 49 Section 3.15 Solvency 49

 

Article IV

 

CONDITIONS

 

Section 4.01 Effective Date 50 Section 4.02 Conditions to Borrowings 51
Section 4.03 Determinations under Sections 4.01 and 4.02 51

 

Article V

 

Affirmative Covenants

 

Section 5.01 Financial Statements; Ratings Change and Other Information 52
Section 5.02 Notices of Material Events 53 Section 5.03 Existence; Conduct of
Business 53 Section 5.04 Payment of Taxes 54 Section 5.05 Maintenance of
Properties; Insurance 54 Section 5.06 Books and Records; Inspection Rights 54
Section 5.07 Compliance with Laws 54 Section 5.08 Use of Proceeds 55
Section 5.09 Additional Guarantors; Release of Guarantors 55

 

Article VI

 

Negative Covenants

 

Section 6.01 Liens 56 Section 6.02 Fundamental Changes 57 Section 6.03
[Reserved] 58 Section 6.04 Financial Covenant; Leverage 58 Section 6.05
Transactions with Affiliates 58

 



 

 

 

Article VII

 

Events of Default

 

Article VIII

 

The Administrative Agent; the Agents

 

Section 8.01 The Administrative Agent; the Agents 62 Section 8.02 Administrative
Agent’s Reliance, Indemnification 65 Section 8.03 Certain ERISA Matters 65

 

Article IX

 

Miscellaneous

 

Section 9.01 Notices 67 Section 9.02 Waivers; Amendments 70 Section 9.03 
Expenses; Indemnity; Damage Waiver 71 Section 9.04 Successors and Assigns 72
Section 9.05 Survival 76 Section 9.06 Counterparts; Integration; Effectiveness
76 Section 9.07 Severability 77 Section 9.08 Right of Setoff 77 Section 9.09
Governing Law; Jurisdiction; Consent to Service of Process 77 Section 9.10
WAIVER OF JURY TRIAL 78 Section 9.11 Headings 78 Section 9.12 Confidentiality 78
Section 9.13 Interest Rate Limitation 80 Section 9.14  Patriot Act 80
Section 9.15 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions 80 Section 9.16 No Advisory or Fiduciary Responsibility 81
Section 9.17  Release of Guarantors 81 Section 9.18  Acknowledgement Regarding
Any Supported QFCs 82

 



 

 

 

SCHEDULES:

 

Schedule 2.01 Commitments     Schedule 6.01 Existing Liens     Schedule 6.05
Transactions with Affiliates

 

EXHIBITS:

 

Exhibit A Form of Assignment and Assumption     Exhibit B Form of Guaranty    
Exhibit C [Reserved]     Exhibit D-1 Form of U.S. Tax Compliance Certificate
(Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)
    Exhibit D-2 Form of U.S. Tax Compliance Certificate
(Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)     Exhibit D-3 Form of U.S. Tax Compliance Certificate
(Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)     Exhibit D-4 Form of U.S. Tax Compliance Certificate
(Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)    
Exhibit E Form of Solvency Certificate

 



 

 

 

CREDIT AGREEMENT dated as of April 14, 2020 (as amended, restated, increased,
extended, supplemented or otherwise modified from time to time, this
“Agreement”), among KEURIG DR PEPPER INC., as Borrower, the LENDERS from time to
time party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

Article I

Definitions

 

Section 1.01        Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR”, when used in reference to any dollar Loan or dollar Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternative Base Rate.

 

“Acquisition” means the series of transactions consummated on July 9, 2018
pursuant to that certain merger agreement dated January 29, 2018, by and among
Dr Pepper Snapple Group, Inc. (n/k/a the Borrower), Salt Merger Sub, Inc. and
Maple Parent Holdings Corp.

 

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and any successor appointed
pursuant to Section 8.01(f).

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” has the meaning assigned to such term in Section 9.01(d).

 

“Agents” means, collectively, the Administrative Agent and the Syndication
Agents.

 

“Agreement” has the meaning assigned to such term in the preamble.

 



 

 

 

“Alternative Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus 1/2 of 1% and (c) the Adjusted Eurodollar Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted Eurodollar Rate for any day shall be based on the rate
appearing on the Reuters Screen LIBOR01 or LIBOR02 Page (or otherwise on the
Reuters screen) (or on any successor or substitute page of such service, or any
successor to or substitute for such service providing rate quotations comparable
to those currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time on such day. Any change in the Alternative
Base Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted
Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the NYFRB Rate or the Adjusted Eurodollar Rate,
respectively. If the Alternative Base Rate is being used as an alternate rate of
interest pursuant to Section 2.13 hereof, then the Alternative Base Rate shall
be the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above. If the Alternative Base Rate as so determined
would be less than 0.750%, such rate shall be deemed to be 0.750% for purposes
of this Agreement.

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time that
prohibit bribery or corruption.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.19 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the Commitment Fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based
upon the ratings by S&P and Moody’s, respectively, applicable on such date to
the Index Debt:

 

Index Debt Ratings:  ABR Spread   Eurodollar Spread   Commitment Fee Rate 
Category 1             Index Debt ratings of at least BBB by S&P and/or Baa2 by
Moody’s   1.250%   2.250%   0.300%                  Category 2               
Index Debt ratings less than Category 1, but at least BBB- by S&P and/or Baa3 by
Moody’s   1.500%   2.500%   0.350%                  Category 3               
Index Debt ratings less than Category 2   1.750%   2.750%   0.400%

 



 

 

 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 3; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Administrative Agent and the Lenders pursuant to
Section 5.01 or otherwise. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody’s or S&P shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Required Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b)(ii).

 

“ASC” has the meaning assigned to such term in Section 1.04(a).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of the
termination of the Commitments in full.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 



 

 

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for dollar-denominated syndicated credit facilities
and (b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than 0.750%, the Benchmark
Replacement will be deemed to be 0.750% for the purposes of this Agreement;
provided, further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.

 

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for dollar-denominated syndicated credit facilities (substantially
similar to this facility) at such time (for Persons similarly situated to the
Borrower) (for the avoidance of doubt, such Benchmark Replacement Adjustment
shall not be in the form of a reduction to the Applicable Rate).

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternative Base Rate,” the definition of
“Interest Period,” timing and frequency of determining rates and making payments
of interest and other administrative matters) that the Administrative Agent, in
consultation with the Borrower, determines in its reasonable discretion may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent decides
that no market practice for the administration of the Benchmark Replacement
exists, in such other manner of administration as the Administrative Agent
decides is reasonably necessary in connection with the administration of this
Agreement).

 



 

 

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

 

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Screen Rate permanently or indefinitely ceases to provide the Screen Rate;
or

 

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

 

(1) a public statement or publication of information by or on behalf of the
administrator of the Screen Rate announcing that such administrator has ceased
or will cease to provide the Screen Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Screen Rate;

 

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the Screen Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
Screen Rate, a resolution authority with jurisdiction over the administrator for
the Screen Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the Screen Rate, in each case which states
that the administrator of the Screen Rate has ceased or will cease to provide
the Screen Rate permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the Screen Rate; and/or

 

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the Screen Rate announcing that the Screen
Rate is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent, the Borrower or the Required Lenders, as applicable, by notice to the
Borrower (in the case of such notice by the Administrative Agent or the Required
Lenders, the Administrative Agent (in the case of such notice by the Borrower or
the Required Lenders) and the Lenders.

 



 

 

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.13 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.13.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor thereto).

 

“Bookrunners” means, collectively, JPMorgan, BofA Securities, Inc., BNP Paribas,
Goldman Sachs Bank USA, Mizuho Bank, Ltd., Morgan Stanley MUFG Loan Partners,
LLC, Sumitumo Mitsui Banking Corporation and SunTrust Robinson Humphrey, Inc.,
in their capacities as lead arrangers and bookrunners.

 

“Borrower” means Keurig Dr Pepper Inc., a Delaware corporation.

 

“Borrowing” means an advance of Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Minimum” means $10,000,000.

 

“Borrowing Multiple” means $1,000,000.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means (a) any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to any interest rate setting as to any
Eurodollar Loan, any funding, disbursement, settlement and/or payments in
respect of such Eurodollar Loan or any other dealing to be carried out pursuant
to this Agreement in respect of any such Eurodollar Loan, any such day that is
also a day on which dealings in deposits in dollars are conducted by and between
banks in the London interbank market.

 



 

 

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, however, that all obligations of any Person that are or would have
been treated as operating leases (including for avoidance of doubt, any network
lease or any operating indefeasible right of use) for purposes of GAAP prior to
the issuance by the Financial Accounting Standards Board on February 25, 2016 of
an Accounting Standards Update (the “ASU”) shall continue to be accounted for as
operating leases for purposes of all financial definitions and calculations for
purpose of this Agreement (whether or not such operating lease obligations were
in effect on such date) notwithstanding the fact that such obligations are
required in accordance with the ASU (on a prospective or retroactive basis or
otherwise) to be treated as Capital Lease Obligations in the financial
statements to be delivered pursuant to Section 5.01.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the Code.

 

“CFC Holdco” means a Domestic Subsidiary substantially all of whose assets
consist (directly or indirectly through entities that are disregarded for U.S.
federal income tax purposes) of the voting Stock and/or Stock Equivalents of one
or more CFCs.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof) (other than any corporation owned, directly or indirectly, by
the stockholders of the Borrower in substantially the same proportions as their
ownership of stock in the Borrower), of Stock representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding Stock
of the Borrower or (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither (i)
nominated or approved by the board of directors of the Borrower nor (ii)
approved or appointed by directors so nominated.

 

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, (a) the adoption of any law, rule, regulation or treaty by any
Governmental Authority, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender (or, for purposes of Section 2.14(b), by any
lending office of such Lender or by such Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that, notwithstanding anything herein to the contrary (x) all requests,
rules, guidelines or directives issued under, or in connection with, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 



 

 

 

“Charges” has the meaning assigned to such term in Section 9.13.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The aggregate amount of the Commitments as of the Effective
Date is $1,500,000,000.

 

“Commitment Fee” has the meaning assigned to such term in Section 2.11(a).

 

“Commitment Termination Date” means April 13, 2021.

 

“Communications” has the meaning provided to such term in Section 9.01(b).

 

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

 

(1)the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:

 

(2)if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for dollar-denominated syndicated credit facilities
at such time;

 

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”

 

“Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and its subsidiaries in accordance with GAAP.

 



 

 

 

“Consolidated EBITDA” means, with respect to any Person, for any period,
Consolidated Net Income of such Person for such period plus (A) without
duplication and to the extent deducted in determining such Consolidated Net
Income, the sum of:

 

1.the aggregate amount of Consolidated Interest Expense for such period,

 

2.expense for income taxes paid or accrued for such period,

 

3.all amounts attributable to (i) the write-off or amortization of deferred
financing costs and premiums paid or other expenses incurred directly in
connection with any early extinguishment of Indebtedness or (ii) depreciation,
amortization (including amortization of goodwill and other intangible assets) or
impairment of goodwill or other intangible assets for such period,

 

4.(i) any extraordinary, unusual or non-recurring charges, expenses and losses
during such period (including costs, expenses and payments, in connection with
actual or prospective litigation, legal settlements, fines, judgments or
orders), (ii) any non-cash charges, expenses or losses and (iii) any costs,
charges, accruals, reserves or expenses attributable to the undertaking and/or
implementation of cost savings, synergies, operating expense reductions,
business optimization initiatives, integration, transition, decommissioning,
consolidation and other restructuring costs, charges, accruals, reserves or
expenses (including costs related to the opening, pre-opening, expansion,
closure and/or consolidation of stores, offices and facilities (including rent
termination, moving and relocation costs), costs related to the termination of
distributor and joint venture arrangements and discontinued operations, costs,
expenses or charges associated with inventory obsolescence (including, resulting
from discontinued products and excess inventory), retention charges, contract
termination costs, recruiting, signing, retention or completion bonuses and
expenses, severance expenses and any cost associated with any modification to
any pension and post-retirement employee benefit plan, software and other
systems development, establishment and implementation costs, costs relating to
entry into a new market, project startup costs, costs relating to any strategic
initiative or new operations and conversion costs and any business development,
consulting or legal costs and fees relating to the foregoing),

 

5.the aggregate amount of all non-cash compensation charges incurred during such
period arising from the grant of or the issuance of Stock or Stock Equivalents
and any equity incentive plans, arrangements or programs,

 

6.any loss realized by such Person or any of its Subsidiaries in connection with
any dispositions (other than sales of inventory in the ordinary course of
business) or discontinued operations that occur during such period,

 

7.at the discretion of the Borrower, Transaction Costs (including those related
to the Transactions) incurred or paid in cash in such period (whether or not
such underlying transaction is successful),

 



 

 

 

8.the amount of pro forma cost savings, operating expense reductions and
synergies related to the Acquisition, any acquisitions or other investments,
dispositions, restructurings, cost savings initiatives or other initiatives that
are reasonably identifiable, factually supportable and projected by the Borrower
in good faith to result from actions taken or with respect to which substantial
steps have been taken or are expected to be taken (in the good faith
determination of the Borrower) within 24 months after the Acquisition, such
acquisition or other investment, disposition, restructuring, cost savings
initiative or other initiative, as applicable, net of the amount of actual
benefits realized prior to or during such period from such actions,

 

9.any earn-out obligation and contingent consideration obligations (including
adjustments thereof and purchase price adjustments) incurred in connection with
the Acquisition and/or any acquisition or other investment (including any
acquisition or other investment consummated prior to the Effective Date) which
is paid or accrued during the applicable period,

 

10.the amount of any expense or deduction associated with any subsidiary of such
Person attributable to non-controlling interests or minority interests of third
parties,

 

11.the amount of any fee, cost, expense or reserve, including in respect of any
product recall, to the extent actually reimbursed or reimbursable by third
parties pursuant to indemnification, reimbursement, insurance or similar
arrangements; provided that, the Borrower in good faith expects to receive
reimbursement for such fee, cost, expense or reserve within the next four fiscal
quarters (it being understood that to the extent not actually received within
such fiscal quarters, such reimbursement amounts shall be deducted in
calculating Consolidated EBITDA for such fiscal quarters),

 

12.(i) any unrealized or realized net foreign currency translation or
transaction gains or losses, and (ii) any unrealized net losses, charges or
expenses and unrealized net gains in the fair market value of any arrangements
under any swap, cap, collar, forward, future or derivative transaction or option
or similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions,
and

 

13.the amount of any charge, cost or expense in connection with a single or
one-time event, including, without limitation, in connection with (x) the
Acquisition and/or any acquisition or other investment consummated before or
after the Effective Date, (y) the consolidation, closing or reconfiguration of
any facility during such period and (z) early extinguishment of Indebtedness,

 

minus (B) without duplication and to the extent included in determining such
Consolidated Net Income, the sum of (i) any extraordinary, unusual or
non-recurring income or gains during such period, (ii) any credit for income
taxes paid or accrued in such period, (iii) any other gains realized by such
Person or any of its Subsidiaries in connection with any dispositions (other
than sales of inventory in the ordinary course of business) that occur during
such period and (iv) any other non-cash income or gains during such period.

 



 

 

 

“Consolidated Interest Expense” means, with respect to any Person, for any
period, the amount of interest expense reflected on the consolidated statement
of income of such Person and its subsidiaries for such period in conformity with
GAAP.

 

“Consolidated Net Income” means, with respect to any Person, for any period, the
amount of net income reflected on the consolidated statement of income of such
Person and its subsidiaries for such period in conformity with GAAP.

 

“Consolidated Total Assets” means, as of the date of determination, total assets
of the Borrower and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis as of such date.

 

“Consolidated Total Debt” means (a) as of the date of determination, the
aggregate amount of Indebtedness (other than clauses (c), (d), (e) and (i)
thereof) reflected on the consolidated balance sheet of the Borrower and its
Subsidiaries as of such date in conformity with GAAP minus (b) unrestricted and
unencumbered cash and cash equivalents maintained by the Borrower and its
Subsidiaries in an aggregate amount not to exceed $300 million at any time.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

 

“Covered Entity” means any of the following:

 

(i)       a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(ii)      a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(iii)     a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Credit Party” means the Administrative Agent or any other Lender.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 



 

 

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent or the Borrower, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the receipt by the Administrative Agent or the
Borrower, as applicable, of such certification in form and substance
satisfactory to the requesting party and the Administrative Agent, or (d) has or
has had a direct or indirect parent become the subject (i) of a Bankruptcy Event
or (ii) Bail-In Action; provided further that a Lender shall not become a
Defaulting Lender solely as a result of the acquisition or maintenance of an
ownership interest in such Lender or Person controlling such Lender or the
exercise of control over such Lender or Person controlling such Lender by a
Governmental Authority or an instrumentality thereof.

 

“Disclosing Party” has the meaning assigned to such term in Section 9.12(a).

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 

“Division Successor Borrower” has the meaning assigned to such term in
Section 6.02(a).

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the U.S., any state thereof or the District of Columbia.

 



 

 

 

“Early Opt-in Election” means the occurrence of:

 

(1) (i) a determination by the Administrative Agent, (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined or (iii) a notification by the Borrower to
the Administrative Agent that the Borrower has determined, in each case, that
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.13 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBO Rate, and

 

(2) (i) the election by the Administrative Agent, (ii) the election by the
Required Lenders or (iii) the election by the Borrower to declare that an Early
Opt-in Election has occurred and the provision, as applicable, by the
Administrative Agent of written notice of such election to the Borrower (in the
case of such election by the Administrative Agent or the Required Lenders) and
the Lenders or by the Required Lenders (in the case of such election by the
Required Lenders) or the Borrower (in the case of such election by the Borrower)
of written notice of such election to the Administrative Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of a financial institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” has the meaning assigned to such term in Section 4.01.

 

“Electronic System” has the meaning provided to such term in Section 9.01(b).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to the
protection of the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or, as
such relate to exposure to Hazardous Materials, to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 



 

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(b),
(c), (m), (n) or (o) of the Code

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure to satisfy
statutory minimum funding standards with respect to any Plan; (c) the filing
pursuant to Section 412(c) of the Code of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any ERISA Affiliates
of any liability with respect to the withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted Eurodollar Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Excluded Subsidiary” means (a) any Foreign Subsidiary, (b) any Domestic
Subsidiary (i) that is a direct or indirect subsidiary of a Foreign Subsidiary
or a CFC Holdco or (ii) that is a CFC Holdco or (c) any Subsidiary with respect
to which the Guaranty would result in material adverse tax consequences as
reasonably determined by the Borrower in consultation with the Administrative
Agent.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment or
otherwise under a Loan Document pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or Commitment or becomes a
party to this Agreement (other than pursuant to an assignment request by the
Borrower under Section 2.18(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16(a), amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 



 

 

 

“Facility Termination” has the meaning assigned to such term in Section 9.17(c).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

 

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

 

“Fee Letter” means each of the fee letter agreements dated April 14, 2020, by
and between the Borrower and certain Bookrunners (collectively, the “Fee
Letters”).

 

“Financial Officer” means, with respect to any Person, its chief financial
officer, principal accounting officer, treasurer or controller.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of the United States, any state thereof or the District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“Governmental Authority” means any supranational body, the government of the
United States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 



 

 

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other payment obligation of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other payment obligation or to purchase (or to advance or supply
funds for the purchase of) any security for the payment thereof, (b) to purchase
or lease property, securities or services for the purpose of assuring the owner
of such Indebtedness or other payment obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other payment obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or payment obligation; provided, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business, or customary and reasonable indemnity obligations
in effect on the Effective Date or entered into in connection with any
acquisition or disposition of assets.

 

“Guarantor” means (a) each Subsidiary that is required to become (and is) a
party to the Guaranty pursuant to Section 5.09 and (b) any other Subsidiary that
voluntarily becomes a party to the Guaranty, in each case, other than those
Subsidiaries released from their obligations under the Guaranty pursuant to
Section 5.09, Section 9.17 or otherwise.

 

“Guaranty” means the Guaranty, executed and delivered by each Guarantor, in
substantially the form of Exhibit B.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes,
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances, materials or wastes of any nature regulated as hazardous or toxic,
or a pollutant or contaminant, pursuant to any Environmental Law.

 

“IBA” has the meaning assigned to such term in Section 1.06.

 

“Impacted Interest Period”: has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i)
intercompany expenses and charges among such Person and its subsidiaries, (ii)
accounts payable incurred in the ordinary course of business and (iii) any
earn-out obligation until such earn-out obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP and if not paid after
becoming due and payable), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (f)
all Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations of such Person as an account
party in respect of letters of credit and letters of guaranty (but only to the
extent drawn and not reimbursed) and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The amount of
Indebtedness of any Person for purposes of clause (e) above shall be deemed to
be the lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii)
the fair market value of the property encumbered thereby as determined by such
Person in good faith. Notwithstanding the foregoing, any Indebtedness that has
been defeased in accordance with GAAP or defeased pursuant to the deposit of
cash or Permitted Investments (in an amount sufficient to satisfy all such
obligations relating to such Indebtedness at maturity or redemption, as
applicable, and all payments of interest and premium, if any) in a trust or
account created or pledged for the benefit of the holders of such Indebtedness,
and subject to the other applicable terms of the instrument governing such
Indebtedness, shall, to the extent so defeased, not constitute or be deemed
“Indebtedness”.

 



 

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person (other than, for the
avoidance of doubt, a Subsidiary) or subject to any other credit enhancement.

 

“Information” has the meaning assigned to such term in Section 9.12(a).

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or any such shorter period, including one week), as the Borrower may
elect; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Borrowing, thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 



 

 

 

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the applicable Screen Rate in dollars for the longest
period that is shorter than the Impacted Interest Period and (b) the applicable
Screen Rate in dollars for the shortest period that exceeds the Impacted
Interest Period, in each case, at such time.

 

“JPMorgan” means JPMorgan Chase Bank, N.A.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“Leverage Ratio” has the meaning assigned to such term in Section 6.04.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 or LIBOR02 Page (or
otherwise on the Reuters screen or on any successor or substitute page of such
service, or any successor to or substitute for such service; in each case, the
“Screen Rate”) providing rate quotations comparable to those currently provided
on such page of such service, as determined by the Administrative Agent from
time to time for purposes of providing quotations of interest rates applicable
to dollars in the London interbank market at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollars with a maturity comparable to such Interest Period;
provided that if the Screen Rate shall be less than 0.750%, such rate shall be
deemed to be 0.750% for the purposes of this Agreement; provided further that if
the Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”), then the LIBO Rate shall be the Interpolated Rate
at such time; provided that if any Interpolated Rate shall be less than 0.750%,
such rate shall be deemed to be 0.750% for purposes of this Agreement.

 

“Lien” means any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge, security interest or similar preferential arrangement of
any kind in the nature of security including any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan Documents” means, collectively, this Agreement, each Promissory Note, the
Guaranty and, to the extent expressly designated as a “Loan Document” by the
Borrower and the Administrative Agent, each certificate, agreement or document
executed by the Borrower or any of its Subsidiaries and delivered to the
Administrative Agent or any Lender in connection with or pursuant to any of the
foregoing.

 



 

 

 

“Loan Parties” means, as of any date, the Borrower and each Guarantor.

 

“Loans” means loans made pursuant to Section 2.01.

 

“Material Acquisition” has the meaning assigned to such term in Section 6.04.

 

“Material Adverse Change” means any material adverse change in the business,
business operations, property or financial condition of the Borrower and its
Subsidiaries taken as a whole; provided that the impacts of COVID-19 on the
business, business operations, property or financial condition of the Borrower
or any of its Subsidiaries that occurred and were disclosed in the Borrower’s
Prospectus Supplement filed on April 9, 2020 or the transcripts of investor
calls posted to the Lenders on April 10, 2020 will be disregarded.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
business operations, property or financial condition of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Borrower and the
Guarantors (taken as a whole) to perform their payment obligations under this
Agreement or (c) the rights and remedies of the Lenders under this Agreement.

 

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Borrower or a Material Subsidiary that is outstanding in an amount exceeding the
Minimum Threshold.

 

“Material Subsidiary” means, at any date of determination, each Subsidiary
which, as of the end of the most recent fiscal quarter of the Borrower occurring
immediately prior to such date of determination, individually contributed
greater than 10.0% of Consolidated Total Assets, after intercompany
eliminations.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

 

“Minimum Threshold” means an outstanding aggregate principal amount exceeding
$250,000,000.

 

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereto).

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, to which the Borrower or any ERISA Affiliate has any obligation to
make contributions.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means for any day, the greater of (a) the Federal Funds Effective
Rate (which if less than zero shall be deemed to be zero) in effect on such day
and (b) the Overnight Bank Funding Rate in effect on such day (or for any day
that is not a Business Day, for the immediately preceding Business Day);
provided that if none of such rates are published for any day that is a Business
Day, the term “NYFRB Rate” means the rate for a federal funds transaction quoted
at 11:00 a.m. New York City time on such day received to the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rates shall be deemed to be zero.

 



 

 

 

“Obligations” means the Loans and all other amounts owing by the Borrower to the
Administrative Agent, any Lender, any Affiliate of any of them or any
Indemnitee, of every type and description (whether by reason of an extension of
credit, loan, guarantee, indemnification or otherwise), present or future,
arising under this Agreement or any other Loan Document, whether direct or
indirect (including those acquired by assignment), absolute or contingent, due
or to become due, now existing or hereafter arising and however acquired and
whether or not evidenced by any note, guarantee or other instrument or for the
payment of money, including all fees, interest, charges, expenses, attorneys’
fees and disbursements and other sums chargeable to the Borrower under this
Agreement or any other Loan Document.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

 

“Participant” has the meaning set forth in Section 9.04(c)(i).

 

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

 

“Patriot Act” means the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.) as
amended from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)             Liens for Taxes (i) that are not overdue for a period of more
than 30 days or that are being contested in compliance with Section 5.04, or
(ii) with respect to which the failure to make payment could not reasonably be
expected to have a Material Adverse Effect;

 

(b)             carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s landlord’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days (or if more than 60 days overdue, are unfiled and no other
action has been taken to enforce such Liens) or are being contested in good
faith by appropriate proceedings;

 



 

 

 

(c)             (i) pledges and deposits made in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance and other
social security laws or regulations and (ii) pledges and deposits in the
ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

 

(d)             Liens arising out of pledges or deposits to secure the
performance of bids, tenders, insurance or other contracts (other than for the
repayment of borrowed money), leases or to secure statutory obligations, surety
or appeal bonds, or indemnity, performance or other similar bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations), in each case in the ordinary course of business;

 

(e)             judgment Liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;

 

(f)              easements, restrictions, rights-of-way and similar encumbrances
and minor title defects on real property imposed pursuant to any law (including
any Environmental Law) or arising in the ordinary course of business that do not
secure any payment obligations and do not, in the aggregate, materially detract
from the value of the affected property or interfere with the ordinary conduct
of business of the Borrower or any Subsidiary;

 

(g)             leases, licenses, subleases or sublicenses granted to others in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Borrower and its Subsidiaries, taken as a
whole, or (ii) secure any Indebtedness;

 

(h)             Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(i)              Liens (i) of a collection bank on the items in the course of
collection, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business and (iii) in
favor of a banking or other financial institution arising as a matter of law
encumbering deposits or other funds maintained with a financial institution
(including the right of set off) and which are customary in the banking
industry;

 

(j)              any interest or title of a lessor under leases entered into by
the Borrower or any Subsidiaries and financing statements with respect to a
lessor’s right in and to property leased to such Person;

 

(k)             Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Borrower or any Subsidiaries in the ordinary course of business;

 



 

 

 

(l)              Liens deemed to exist in connection with Permitted Investments
and reasonable customary initial deposits and margin deposits and similar Liens
attaching to commodity trading accounts or other brokerage accounts maintained
in the ordinary course of business and not for speculative purposes;

 

(m)            Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and the Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
Subsidiary in the ordinary course of business;

 

(n)             Liens solely on any cash earnest money deposits made by the
Borrower or any Subsidiaries in connection with any letter of intent or purchase
agreement;

 

(o)             ground leases in respect of real property on which facilities
owned or leased by the Borrower or any of its Subsidiaries are located;

 

(p)             Liens on insurance policies and the proceeds thereof securing
the financing of the premiums with respect thereto;

 

(q)             any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Borrower or any Subsidiary;

 

(r)              Liens on specific items of inventory or other goods and the
proceeds thereof securing such Person’s obligations in respect of documentary
letters of credit or banker’s acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
goods;

 

(s)             Liens in connection with the sale or transfer of the Stock in a
Subsidiary not prohibited under this Agreement and customary rights and
restrictions contained in agreements relating to such sale or transfer, in each
case, pending the completion thereof;

 

(t)              Liens arising by virtue of Uniform Commercial Code financing
statement filings (or similar filings under applicable law) regarding operating
leases entered into by the Borrower in the ordinary course of business; and

 

(u)             Liens on cash, cash equivalents or marketable securities of the
Borrower or any Subsidiary securing obligations of the Borrower or any
Subsidiary under Swap Agreements not incurred for speculative purposes.

 

“Permitted Investments” means:

 

(v)             direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 



 

 

 

(w)            investments in commercial paper maturing within 12 months from
the date of acquisition thereof;

 

(x)             investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 12 months from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(y)             fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above; and

 

(z)             money market funds that (i) comply with the criteria set forth
in SEC Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$1,000,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which the Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its office located at 270
Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Promissory Note” has the meaning assigned to such term in Section 2.09(e).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“Recipient” means the Administrative Agent and any Lender.

 

“Reference Period” has the meaning set forth in Section 1.04(b).

 



 

 

 

“Register” has the meaning set forth in Section 9.04(b)(iv).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

 

“Required Lenders” means, at any time, Lenders having more than 50% in total of
the aggregate outstanding amount of the Commitments or, after the Commitment
Termination Date (or if earlier, any other date on which the Commitments have
been terminated in full), the aggregate Revolving Credit Exposure.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means, with respect to any Person, its president,
Financial Officer or other executive officer.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans at such time.

 

“S&P” shall mean S&P Global Ratings (or any successor thereto).

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (at the time of this
Agreement, Cuba, Iran, North Korea, Syria and Crimea).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom, (b) any Person located, organized or
resident in a Sanctioned Country or (c) any Person owned 50% or more or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).

 

“Sanctions” means any international economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State, or (b)
the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.

 

“Screen Rate” has the meaning assigned to such term in the definition of “LIBO
Rate”.

 

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

 



 

 

 

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X promulgated
pursuant to the Securities Act of 1933, as amended, as in effect on the
Effective Date.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

 

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

 

“Solvent” means, with respect to the Borrower and its Subsidiaries, (a) the fair
value of the assets of the Borrower and its Subsidiaries, on a consolidated
basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) the Borrower and its Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such liabilities become absolute and matured and (d) the Borrower and its
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital. For the
purposes of the foregoing, the amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted Eurodollar Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentage shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other
business entity of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power or, in
the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, controlled or held.

 



 

 

 

“Subsidiary” means any direct or indirect subsidiary of the Borrower.

 

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any
obligations or liabilities under any such master; provided that no phantom stock
or similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or the Subsidiaries shall be a Swap Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements.

 

“Syndication Agents” means, collectively, Bank of America, N.A., BNP Paribas,
Goldman Sachs Bank USA, Mizuho Bank, Ltd., Morgan Stanley MUFG Loan Partners,
LLC, Sumitumo Mitsui Banking Corporation and Truist Bank, in their capacities as
syndication agents.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
assessments, fees or similar charges imposed (including by deduction or
withholding, including backup withholding) by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Threshold Indebtedness” has the meaning assigned to such term in Section 5.09.

 

“Transaction Costs” means, with respect to any period, all non-recurring
transaction fees, costs and expenses relating to (i) the pay-off, redemption,
defeasance, repurchase, incurrence, assumption and/or establishment of any
Indebtedness (including the Indebtedness evidenced by the Loan Documents) of the
Borrower and/or its Subsidiaries and/or (ii) any acquisition (including the
Acquisition) or disposition by the Borrower and/or its Subsidiaries, in each
case, including, without limitation, any non-recurring financing related fees,
merger and acquisition fees, legal fees and expenses, due diligence fees or any
other non-recurring transaction fees, costs and expenses in connection with any
of the foregoing.

 



   

 

 



“Transactions” means the negotiation, execution and delivery of this Agreement
and the making of any Loans hereunder on the Effective Date and the payment of
fees and expenses related thereto.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Alternative Base
Rate.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(e)(ii)(B)(3).

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than 0.750%, the Unadjusted Benchmark
Replacement will be deemed to be 0.750% for the purposes of this Agreement.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan under Section 4201
of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 



   

 

 

Section 1.02        Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan” or “Eurodollar Loan”). Borrowings also may be classified and referred to
by Type (e.g., a “Eurodollar Borrowing”).

 

Section 1.03        Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law, rule or regulation herein shall, unless otherwise specified, refer to
such law, rule or regulation as amended, modified or supplemented from time to
time and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

Section 1.04        Accounting Terms; GAAP. (a)Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to (i) any election
under Accounting Standards Codification (“ASC”) 825-10-25 (or any other
Accounting Standards Codification or Financial Borrower Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein and (ii) any
treatment of Indebtedness in respect of convertible debt instruments under ASC
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

 

   

 



 

(b)        For the purpose of calculating Consolidated EBITDA for any period of
four consecutive fiscal quarters of the Borrower (each such period, a “Reference
Period”), (i) if during such Reference Period the Borrower or any Subsidiary
shall have made any disposition, Consolidated EBITDA for such Reference Period
shall be calculated after giving effect thereto on a pro forma basis, and (ii)
if during such Reference Period the Borrower or any Subsidiary shall have made
an acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving effect thereto on a pro forma basis; provided, that
Borrower shall not be required to calculate Consolidated EBITDA on a pro forma
basis with respect to any acquisition or disposition if the Borrower determines
in its sole discretion that it does not have reasonably and readily identifiable
information to make such pro forma calculation. Notwithstanding the foregoing,
if for SEC reporting purposes the Borrower is required to prepare pro forma
financial statements in connection with an acquisition or disposition of the
Borrower or its Subsidiaries, then the Borrower will calculate Consolidated
EBITDA on a pro forma basis with respect to such acquisition and/or disposition.

 

Section 1.05        Reserved.

 

Section 1.06        LIBOR Replacement. The interest rate on Eurodollar Loans is
determined by reference to the LIBO Rate, which is derived from the London
interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 2.13 provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will promptly notify the Borrower, pursuant
to Section 2.13, of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 2.13, whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and (ii)
the implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.13), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability. Each party hereto
further acknowledges and agrees for the benefit of each of the other parties
that there is no assurance that the composition or characteristics of any such
alternative, successor or replacement reference rate will be similar to or
produce the same value or economic equivalence as the LIBO Rate or that it will
have the same volume or liquidity as did LIBO Rate prior to its discontinuance
or unavailability.

 



   

 

 

Article II

The Credits

 

Section 2.01        Commitments; Loans. Subject to the terms and conditions set
forth herein, each Lender agrees to make Loans denominated in dollars to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Loans.

 

Section 2.02        Loans and Borrowings. (a)Each Loan shall be made as part of
a Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

(b)         Subject to Section 2.13 and Section 2.07(e), each Borrowing shall be
ABR Loans or Eurodollar Loans, as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement (it
being understood that any such Affiliate that makes a Loan shall be entitled to
the benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest in such Loan from such Lender by assignment
pursuant to Section 9.04(b)); provided further that, as a result of the exercise
of such option, such Lender, or such foreign branch or Affiliate of such Lender,
shall not be entitled to receive any greater payment under Section 2.14 or 2.16
than such Lender is entitled to prior to exercising such option; and provided
further that each such foreign branch or Affiliate agrees to comply with the
requirements of Section 2.16 and be subject to the provisions of Section 2.18 as
though it were a Lender.

 

(c)         At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum. At
the time that each ABR Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum; provided that an ABR Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments. Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of 15
Eurodollar Borrowings.

 

(d)         Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Commitment Termination Date.

 



   

 

 

Section 2.03        Requests for Borrowings. To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone or,
subject to Section 9.01(b), facsimile or electronic mail (a) in the case of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 10:00 a.m., New York City time, the same Business
Day as the proposed Borrowing (or such later time as may be agreed by the
Administrative Agent). Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or, subject to
Section 9.01(b), facsimile or electronic mail to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

 

(i)           the aggregate amount of the requested Borrowing;

 

(ii)          the date of such Borrowing, which shall be a Business Day;

 

(iii)         whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)         in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(v)          the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04        [Reserved].

 

Section 2.05        [Reserved].

 

Section 2.06        Funding of Borrowings. (a)Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time (or, in the case of
a notice for a same day Borrowing of ABR Loans, 3:00 p.m., New York City time)
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Lenders. The Administrative Agent will make such
Loans available to the Borrower by promptly crediting the aggregate amounts so
received from the Lenders, in immediately available funds, to an account of the
Borrower pursuant to instructions of the Borrower on file with the
Administrative Agent or otherwise designated by the Borrower in the applicable
Borrowing Request.

 



   

 

 

(b)        Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

Section 2.07        Interest Elections. (a)Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods, therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

 

(b)        To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone, subject to
Section 9.01(b), facsimile or electronic mail by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or, subject to
Section 9.01(b), facsimile or electronic mail to the Administrative Agent with a
written Interest Election Request in a form approved by the Administrative
Agent, such approval not to be unreasonably withheld or delayed, and signed by
the Borrower.

 

(c)        Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.03:

 

(i)      the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 



   

 

 

(iii)     whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)     if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period, to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)        Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)        If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall have an Interest Period of
one month’s duration. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

Section 2.08       Termination and Reduction of Commitments. (a)Unless
previously terminated, the Commitments shall terminate on the Commitment
Termination Date.

 

(b)        The Borrower may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$10,000,000 and (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.10, the sum of the Revolving Credit Exposures would exceed the
total Commitments.

 

(c)        The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or reduction
(or such shorter notice as may be satisfactory to the Administrative Agent),
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
occurrence of an event, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

 



   

 

 

Section 2.09       Repayment of Loans; Evidence of Debt. (a)The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender, the then unpaid principal amount of each Loan on the earlier of (i)
the Commitment Termination Date and (ii) the date of termination of the
Commitments in full.

 

(b)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)        The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 



(d)        The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein (absent manifest error); provided
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Loans in accordance with the terms of this Agreement.

 

(e)        Any Lender may request that Loans made by it be evidenced by a
promissory note (a “Promissory Note”). In such event, the Borrower shall
prepare, execute and deliver to such Lender a Promissory Note payable to such
Lender and its registered assigns and in a form approved by the Administrative
Agent.

 

Section 2.10       Prepayment of Loans. (a)The Borrower shall have the right at
any time and from time to time to prepay any Loan in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

 

(b)        The Borrower shall notify the Administrative Agent by telephone,
facsimile or electronic mail (and, in the case of telephonic notice, promptly
confirmed by hand delivery, facsimile or electronic mail) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 2:00 p.m., New York City time, three Business Days before the date of
prepayment (or such shorter notice as may be satisfactory to the Administrative
Agent) or (ii) in the case of prepayment of an ABR Borrowing, not later than
2:00 p.m., New York City time, on the date of prepayment (or such shorter notice
as may be satisfactory to the Administrative Agent). Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, a notice of
prepayment delivered by the Borrower may state that such notice is conditioned
upon the occurrence of an event, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued and unpaid interest to
the extent required by Section 2.12.

 



   

 

 

Section 2.11       Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee (the “Commitment Fee”),
which shall accrue at the Applicable Rate on the daily amount of the unused
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Commitment terminates. Accrued
Commitment Fees shall be payable in arrears on the last Business Day of March,
June, September and December of each year and on the date on which the
Commitments terminate (including upon the Commitment Termination Date)
commencing on the first such date to occur after the Effective Date. All
Commitment Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(b)        The Borrower agrees to pay to the Agents and the Bookrunners the
additional fees, the amount and dates of payment of which are embodied in each
Fee Letter.

 

(c)        All fees payable hereunder (other than under the Fee Letters) shall
be paid on the dates due, in immediately available funds in dollars, to the
Administrative Agent for distribution, in the case of Commitment Fees, to the
Lenders. Fees paid shall not be refundable under any circumstances. All fees
payable under the Fee Letters shall be paid in accordance with the terms of the
applicable Fee Letter.

 

Section 2.12       Interest. (a)The Loans comprising each ABR Borrowing shall
bear interest at the Alternative Base Rate plus the Applicable Rate.

 

(b)        [Reserved].

 

(c)        The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted Eurodollar Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(d)        [Reserved].

 

(e)        Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due (after giving effect to any applicable grace periods), whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal or interest of any Loan, 2% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(f)         Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon the earlier of (i) Commitment
Termination Date and (ii) the termination of the Commitments pursuant to Section
2.08; provided that (i) interest accrued pursuant to paragraph (e) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

 



   

 

 

(g)        All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternative Base
Rate at times when the Alternative Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternative Base Rate,
Adjusted Eurodollar Rate and LIBO Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

 

Section 2.13      Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

 

(a)        the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurodollar Rate or LIBO Rate, as applicable
(including because the Screen Rate is not available or published on a current
basis), for such Interest Period; provided that no Benchmark Transition Event
shall have occurred at such time; or

 

(b)        the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurodollar Rate or LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, facsimile or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

Notwithstanding anything to the contrary herein or in any other Loan Document,
upon the occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, the Administrative Agent and the Borrower may amend this
Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of LIBO Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.

 



   

 

 

In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make, in consultation with the
Borrower, Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.

 

The Administrative Agent will promptly notify the Borrower and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.13, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.13.

 

Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

 

Section 2.14     Increased Costs. (a)If any Change in Law shall:

 

(i)                subject the Administrative Agent or any Lender to any Taxes
(other than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

(ii)              impose, modify or deem applicable any reserve, special deposit
or similar requirement (including any compulsory loan requirement) against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted Eurodollar
Rate); or

 

(iii)             impose on any Lender or the London interbank market any other
condition, cost or expense (other than with respect to Taxes) affecting this
Agreement, Eurodollar Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan) or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then, upon request of such Lender, the Borrower will pay
to such Lender, such additional amount or amounts as will compensate such
Lender, for such additional costs incurred or reduction suffered.

 



   

 

 

(b)        If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

 

(c)        A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section, including in reasonable
detail a description of the basis for such claim for compensation and an
explanation of how such amount or amounts were determined (it being agreed that
no Lender shall be required to disclose any of its proprietary or confidential
information), shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten days after receipt thereof.

 

(d)        Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. Any claim made by
a Lender under this Section 2.14 shall be generally consistent with such
Lender’s treatment of other customers of such Lender that such Lender considers,
in its reasonable discretion, to (i) be similarly situated to the Borrower and
(ii) have generally similar provisions in their credit agreements with such
Lender.

 

(e)        If any Lender determines that any Change in Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable lending office to make, maintain or fund Eurodollar
Loans, or to determine or charge interest rates based upon the Adjusted
Eurodollar Rate or the LIBO Rate, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall
be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all applicable Eurodollar Loans of such Lender to ABR Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Loans to such day, or promptly, if such
Lender may not lawfully continue to maintain such Eurodollar Loans. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted and all amounts due, if any, in connection
with such prepayment or conversion under Section 2.15.

 



   

 

 

Section 2.15        Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) [reserved], (d) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.10(b) and is revoked in accordance therewith), or (e) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18, then, in any such event, the Borrower shall compensate each Lender
(other than, in the case of a claim for compensation based on the failure to
borrow as specified in clause (d) above, any Lender whose failure to make a Loan
required to be made by it hereunder has resulted in such failure to borrow) for
the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted Eurodollar Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollars
of a comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten days
after receipt thereof.

 

Section 2.16        Taxes. (a)Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.16(a))
the Administrative Agent or Lender (as applicable) receives an amount equal to
the sum it would have received had no such deduction or withholding for
Indemnified Tax been made.

 

(b)         Without duplication of any Tax paid under Section 2.16(a), the Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 



   

 

 

(c)         (i)The Loan Parties shall jointly and severally indemnify the
Administrative Agent and each Lender, within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.16(c)) payable or paid by the Administrative Agent or such Lender (as
the case may be) or required to be withheld or deducted from a payment to the
Administrative Agent or such Lender (as the case may be), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority (which demand shall be made within 180 days of the
earlier of (x) if the Administrative Agent or such Lender received written
notice from a Governmental Authority demanding payment of such Indemnified
Taxes, the date the Administrative Agent or such Lender received such written
notice or (y) the date the Administrative Agent or such Lender filed a tax
return on which such Indemnified Taxes are reflected). A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(ii)              If the Borrower determines in good faith that a reasonable
basis exists for contesting an Indemnified Tax with respect to which it has made
an indemnification payment under this subsection (c), the Administrative Agent
or the relevant Lender shall cooperate with the Borrower in challenging such Tax
at the Borrower’s expense if requested by the Borrower in writing; provided,
however, that neither the Administrative Agent nor any Lender shall be required
to take any action pursuant to this Section 2.16(c)(ii) that, in the sole
discretion of the Administrative Agent or such Lender, would cause the
Administrative Agent or such Lender to suffer any material economic, legal or
regulatory disadvantage and such disadvantage is communicated to the Borrower in
writing; provided further that nothing contained in this Section 2.16(c)(ii)
shall interfere with the right of the Administrative Agent or any Lender to
arrange its tax affairs in whatever manner it thinks fit nor oblige the
Administrative Agent or any Lender to make available its tax returns or disclose
any information relating to its tax affairs or any computations in respect
thereof to the Borrower or require the Administrative Agent or any Lender to do
anything that would materially prejudice its ability to benefit from any other
refunds, credits, reliefs, remissions or repayments to which it may be entitled.

 

(d)         As soon as practicable after any payment of Taxes by any Loan Party
to a Governmental Authority pursuant to this Section 2.16, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)         (i)Any Lender (which, solely for purposes of this Section 2.16(e),
shall include the Administrative Agent) that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.16(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 



   

 

 

(ii)          Without limiting the foregoing,

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two (2) duly
completed and executed originals of IRS Form W-9 (or successor form) certifying
that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party, two (2) duly completed and
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E (or, in each case,
any successor form) claiming eligibility for benefits of such treaty;

 

(2)        two (2) duly completed and executed originals of IRS Form W-8ECI (or
successor form);

 

(3)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit D-1 to the effect that such
Foreign Lender is not (I) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (II) a “10 percent shareholder” of the Borrower within the meaning of
section 871(h)(3)(B) of the Code, or (III) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) two (2) duly completed and executed originals of IRS Form
W-8BEN or W-8BEN-E (or, in each case, any successor form); or

 

(4)        to the extent a Foreign Lender is not the beneficial owner, two (2)
duly completed and executed originals of IRS Form W-8IMY (or successor form),
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit D-2 or Exhibit D-3,
IRS Form W-9 and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit D-4 on behalf of each such
direct and indirect partner;

 



   

 

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(f)          If the Administrative Agent or a Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
(including any Tax credit in lieu of a refund) as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.16, it shall pay over such refund
to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 2.16 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender (as
applicable) and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that such Loan
Party, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to such Loan Party by the Administrative Agent or
such Lender (as applicable) pursuant to this subsection (f) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (f) the payment of which would place the
Administrative Agent or Lender, as applicable, in a less favorable net after-Tax
position than such party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
a Loan Party or any other Person.

 



   

 

 

(g)        Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Taxes and without limiting any obligation of
the Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 9.04(c)(ii) relating to the
maintenance of a Participant Register, in either case, that are payable or paid
by the Administrative Agent in connection with any Loan Document, and any
reasonable and documented expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (g).

 

(h)        Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.

 

(i)         For purposes of this Section 2.16, the term “applicable law”
includes FATCA.

 

Section 2.17       Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of amounts payable under
Section 2.14, 2.15 or 2.16, or otherwise) prior to 1:00 p.m., New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except that payments pursuant to Sections 2.14,
2.15, 2.16 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder and under each other Loan Document shall be made in dollars.

 



   

 

 

(b)        If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

(c)        If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)        Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(e)        If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.06(b), 2.17(d) or 9.03(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof) (i)
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid, and/or (ii) hold such
amounts in a segregated account over which the Administrative Agent shall have
exclusive control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of clause
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.

 



   

 

 

Section 2.18        Mitigation Obligations; Replacement of Lenders. (a)If any
Lender requests compensation under Section 2.14, or if the Borrower is required
to pay Indemnified Taxes or any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.14 or 2.16, as the case may be, in the future and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

(b)         If (i) any Lender requests compensation under Section 2.14, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, (iii) if any Lender becomes a Defaulting Lender or (iv) in
connection with any proposed amendment, modification, waiver or termination
requiring the consent of all the Lenders or all affected Lenders, the consent of
the Required Lenders is obtained but the consent of any Lender whose consent is
required is not obtained, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04 or pursuant to procedures agreed upon by
the Administrative Agent and the Borrower), all its interests, rights (other
than its rights to payments pursuant to Section 2.14, Section 2.15, Section 2.16
or Section 9.03 arising prior to the effectiveness of such assignment) and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent with respect to
any assignee that is not already a Lender hereunder, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 

Section 2.19        Defaulting Lenders. Notwithstanding any provision of this
Agreement or any other Loan Document to the contrary, if any Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender:

 

(a)         fees shall cease to accrue on the undrawn amount of the Commitment
of such Defaulting Lender pursuant to Section 2.11(a); and

 



   

 

 

(b)         the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders (or all
Lenders, as the case may be) have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02); provided, that this clause (b) shall not apply to the vote of
a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby if such
Defaulting Lender is an affected Lender.

 

(c)         If the Borrower and the Administrative Agent agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held pro rata by the Lenders in accordance
with the Commitments, and reimburse each such Lender for any costs of the type
described in Section 2.15 incurred by any Lender as a result of such purchase,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

The rights and remedies against, and with respect to, a Defaulting Lender under
this Section 2.19 are in addition to, and cumulative and not in limitation of,
all other rights and remedies that the Administrative Agent, each Lender or the
Borrower or any other Loan Party may have at any time against, or with respect
to, such Defaulting Lender.

 

Article III

Representations and Warranties

 

To induce the Lenders and the Administrative Agent to enter into this Agreement,
the Borrower makes each of the representations and warranties set forth below as
of the Effective Date and (except as set forth in Section 4.02(c)) as of the
date of each Borrowing hereunder:

 

Section 3.01        Organization; Powers. (a)Each Loan Party is (i) duly
organized (where relevant) and validly existing and (ii) in good standing (where
relevant), in each case, under the laws of the jurisdiction of its organization
or formation, except in the case of a Subsidiary, where the failure to so be
duly organized, validly exist or in good standing would not reasonably be
expected to have a Material Adverse Effect.

 

(b)         Each Loan Party has all requisite power and authority to carry on
its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, is qualified to do business in, and is in good standing
(where relevant) in, every jurisdiction where such qualification is required.

 



   

 

 

Section 3.02        Authorization; Enforceability. Each Loan Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Loan Documents to which it is a party
and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party. Each of this Agreement and the other Loan Documents has been duly
executed and delivered by each Loan Party party thereto and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

Section 3.03        Governmental Approvals; No Conflicts. The execution and
delivery of each Loan Document by each Loan Party party thereto and performance
thereof: (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect (except for (i) any
reports required to be filed by the Borrower with the SEC pursuant to the
Exchange Act or (ii) those that may be required from time to time in the
ordinary course of business that may be required to comply with certain
covenants contained in the Loan Documents), (b) will not violate the charter or
by-laws (or equivalent organizational documents) of the Borrower or of any other
Loan Party, (c) will not violate any applicable law (including ERISA and
Environmental Laws) or regulation or any order of any Governmental Authority to
which any Loan Party is subject, and (d) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Borrower or
any other Loan Party or its assets or give rise to a right thereunder to require
any payment to be made by the Borrower or any of its Subsidiaries, except in the
case of clauses (a), (c) and (d) above for any such violations or defaults that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

Section 3.04        Financial Condition; No Material Adverse Change. (a)The
Borrower has heretofore furnished to the Lenders the Borrower’s consolidated
balance sheet and consolidated statements of income, comprehensive income,
stockholders’ equity and cash flows as of and for the fiscal year ended December
31, 2019, reported on by Deloitte & Touche LLP. To the knowledge of the
Borrower, such financial statements present fairly, in all material respects the
consolidated financial position, results of operations and cash flows of the
Borrower as of such date and for such period in accordance with GAAP.

 

(b)         As of the Effective Date, since December 31, 2019, there has been no
Material Adverse Change.

 

Section 3.05        Properties. (a)The Borrower and its Subsidiaries have good
title to, or valid leasehold interests in, all its real and personal property
material to their business, except for minor defects in title that do not
interfere with their ability to conduct their business as currently conducted or
to utilize such properties for their intended purposes or where the failure to
have such title or interest would not reasonably be expected to have a Material
Adverse Effect.

 

(b)         The Borrower and its Subsidiaries collectively own, or are licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property used in their business, and such use by the Borrower and its
Subsidiaries, to the best of knowledge of the Borrower, does not infringe upon
the material rights of any other Person except as would not reasonably be
expected to have a Material Adverse Effect.

 



   

 

 

Section 3.06        Litigation and Environmental Matters. (a)There are no
actions, suits or proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Responsible
Officer of the Borrower, threatened against or affecting the Borrower or any of
its Subsidiaries as to which there is a reasonable expectation of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, except
as disclosed in filings made by the Borrower with the SEC on or before the date
that is five days prior to the date hereof.

 

(b)         Except with respect to any other matters that would not reasonably
be expected to, individually or in the aggregate, have a Material Adverse
Effect, the Borrower and its Subsidiaries (i) have not failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) to the knowledge of
the Borrower, have not become subject to any Environmental Liability, and (iii)
have not received notice of any claim with respect to any Environmental
Liability.

 

Section 3.07        Compliance with Laws. The Borrower and its Subsidiaries are
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to them or their property, except where the failure to do
so, individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

Section 3.08        Investment Company Status. No Loan Party is an “investment
company” as such term is defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

 

Section 3.09        Taxes. The Borrower and its Subsidiaries have timely filed
or caused to be filed all Tax returns and reports required to have been filed by
them and have paid or caused to be paid all Taxes required to have been paid by
them, except (a) Taxes not yet delinquent, not yet in default or that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 

Section 3.10        ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to have
a Material Adverse Effect. The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Accounting Standards Codification 715-30-35-1A) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of all such underfunded Plans, in each case
by an amount that, if required to be paid by the Borrower and its Subsidiaries,
would reasonably be expected to have a Material Adverse Effect.

 



   

 

 

Section 3.11        Disclosure. None of the reports, financial statements or
certificates or other written information (other than information of a global
economic or industry nature) furnished by or on behalf of the Borrower or its
Affiliates to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or otherwise delivered hereunder (as modified or
supplemented by other written information so furnished prior to the relevant
measurement date for this representation and warranty), taken as a whole,
contained as of the date such reports, financial statements, certificates or
other written information were so furnished, any material misstatement of fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information and
other forward-looking statements, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time; it being recognized by the Lenders that such projections
and other forward-looking statements are as to future events and are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections or other forward-looking statements may differ
significantly from the projected results and such differences may be material.

 

Section 3.12        Margin Regulations. No part of the proceeds of any Loan have
been used or will be used by the Borrower or any Subsidiary, whether directly or
indirectly, for any purpose that entails a violation of Regulation U or X of the
Board.

 

Section 3.13        Affected Financial Institutions. No Loan Party is an
Affected Financial Institution.

 

Section 3.14        Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures reasonably designed
to promote compliance by the Borrower, its Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
directors and to the knowledge of the Borrower its employees, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (a) the Borrower, any Subsidiary or to the knowledge of the Borrower or
such Subsidiary any of their respective directors, officers or employees, or (b)
to the knowledge of the Borrower, any agent of the Borrower or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person. None of the proceeds of
this Agreement will be used by the Borrower directly or to the Borrower’s
knowledge indirectly, for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person or in any
Sanctioned Country, to the extent such activities, business or transaction would
be prohibited by Sanctions if conducted by a corporation incorporated in the
United States or in a European Union member state, will violate any
Anti-Corruption Law or applicable Sanctions or will violate the Patriot Act or
any other applicable terrorism or money laundering laws, rules, regulations or
orders.

 

Section 3.15        Solvency. The Borrower and its Subsidiaries are, as of the
Effective Date, after giving effect to the Transactions and the making of the
Loans and application of the proceeds thereof, on a consolidated basis, Solvent.

 



   

 

 

Article IV

CONDITIONS

 

Section 4.01        Effective Date. This Agreement shall not become effective
until the time and date (the “Effective Date”) on which each of the following
conditions is satisfied (or waived in accordance with Section 9.02):

 

(a)         The Administrative Agent shall have received a counterpart of this
Agreement, duly executed by each party hereto, and the Guaranty, duly executed
by each party thereto;

 

(b)         The Administrative Agent shall have received, for the Borrower and
each Guarantor, a certificate of good standing (or the equivalent) from the
appropriate governing agency of such Loan Party’s jurisdiction of organization
(to the extent the concept of good standing is applicable in such jurisdiction);

 

(c)         The Administrative Agent shall have received a certificate, dated
the Effective Date, of the Secretary or an Assistant Secretary of each Loan
Party (or, if such Loan Party does not have a secretary or assistant secretary,
any other Person duly authorized to execute such a certificate on behalf of such
Loan Party) certifying as to (i) specimen signatures of the persons authorized
to execute Loan Documents to which such Loan Party is a party, (ii) copies of
such Loan Party’s constituent organizational documents, and (iii) the
resolutions of the board of directors or other appropriate governing body of
such Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which it is a party;

 

(d)         At least three Business Days prior to the Effective Date, the
Administrative Agent shall have received all documentation and other information
regarding the Loan Parties required by bank regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the Patriot Act and the Beneficial Ownership Regulation, to the extent
reasonably requested at least ten Business Days prior to the Effective Date;

 

(e)         The Administrative Agent shall have received a customary favorable
written legal opinion dated the Effective Date (addressed to the Administrative
Agent and the Lenders) of (i) Skadden, Arps, Slate, Meagher & Flom LLP, counsel
for the Loan Parties, and (ii) Lowenstein Sandler LLP, New Jersey counsel for
the Loan Parties;

 

(f)          On the Effective Date, including upon giving effect to the
Borrowing of any Loans on the Effective Date, the representations and warranties
in this Agreement and the other Loan Documents shall be true and correct, in all
material respects (and in all respects if already qualified by materiality,
except to the extent any such representations or warranties are limited to a
specific date, in which case, such representations and warranties are accurate
in all material respects as of such specific date (and in all respects if
already qualified by materiality);

 

(g)         On the Effective Date, including upon giving effect to any Borrowing
of any Loans on the Effective Date, there shall not exist any Default or Event
of Default;

 



   

 

 

(h)         The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by a Responsible Officer of the Borrower,
confirming compliance as of the Effective Date with the conditions contained in
paragraphs (f) and (g) of this Section 4.01;

 

(i)          The Administrative Agent shall have received a solvency certificate
from the chief financial officer of the Borrower substantially in the form of
Exhibit E hereto;

 

(j)          The Administrative Agent shall have received all costs, fees,
expenses (including, without limitation, legal fees and expenses) to the extent
invoiced at least two Business Days prior to the Effective Date and the fees
contemplated by the Fee Letter payable to the Bookrunners, the Administrative
Agent or the Lenders shall have been paid on or prior to the Effective Date, in
each case, to the extent required by the Fee Letter or the Loan Documents to be
paid on or prior to the Effective Date;

 

(k)         Since December 31, 2019, there shall not have occurred a Material
Adverse Change; and

 

(l)          All amounts outstanding under that certain Credit Agreement, dated
as of May 29, 2019, by and among the Borrower, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent, shall have been repaid and
all commitments outstanding thereunder shall have been terminated.

 

Section 4.02        Conditions to Borrowings. The several obligations of each
Lender to make a Loan on the occasion of any Borrowing during the Availability
Period is subject to the satisfaction of the following conditions:

 

(a)         With respect to any Loan, the Administrative Agent shall have
received a duly executed Borrowing Request or such other notice or request
reasonably satisfactory to the Administrative Agent;

 

(b)         As of the date of such Borrowing, the representations and warranties
set forth in this Agreement (other than, after the Effective Date, those set
forth in Sections 3.04(b), 3.06 and 3.15) and in the other Loan Documents shall
be true and correct in all material respects (and in all respects if already
qualified by materiality), except to the extent any such representations or
warranties are limited to a specific date, in which case, such representations
and warranties are accurate in all material respects as of such specific date
(and in all respects if already qualified by materiality); and

 

(c)         At the time of and immediately after giving effect to such
Borrowing, no Default shall have occurred and be continuing.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (b)
and (c) of this Section 4.02.

 

Section 4.03        Determinations under Sections 4.01 and 4.02. For the
purposes of determining whether the conditions precedent specified in
Section 4.01 and 4.02 have been satisfied, each Lender shall be deemed to have
consented to, approved, accepted or be satisfied with each document or other
matter required thereunder to be consent to, approved by, acceptable to or
satisfactory to the Lenders, unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date or date of Borrowing, as
applicable, specifying its objection thereto.

 



   

 

 

Article V

Affirmative Covenants

 

Until the Facility Termination, the Borrower covenants and agrees with the
Lenders that:

 

Section 5.01        Financial Statements; Ratings Change and Other Information.
The Borrower will furnish to the Administrative Agent (for distribution to each
Lender):

 

(a)         on or before the date on which such financial statements are
required to be filed with the SEC (after giving effect to any permitted
extensions) or, if such financial statements are not required to be filed with
the SEC, on or before the date that is 90 days after the end of each such fiscal
year, its audited consolidated balance sheet and consolidated statements of
income, comprehensive income, stockholders’ equity and cash flows as of the end
of and for such year, all certified by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit; provided that such report may contain a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, if such qualification or exception is related solely
from the classification of the Loans hereunder as short-term indebtedness during
the twelve-month period prior to the Commitment Termination Date hereunder) to
the effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP;

 

(b)         on or before the date on which such financial statements are
required to be filed with the SEC (after giving effect to any permitted
extensions) with respect to each of the first three quarterly accounting periods
in each fiscal year of the Borrower or, if such financial statements are not
required to be filed with the SEC, on or before the date that is 45 days after
the end of each such quarterly accounting period, its consolidated balance sheet
and consolidated statements of income, comprehensive income, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the
elapsed portion of the fiscal year ended with the last day of such quarterly
period, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(c)         concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto and (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.04;

 



   

 

 

(d)         promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower with the SEC, or with any national securities exchange, or distributed
by the Borrower to its shareholders generally, as the case may be;

 

(e)         promptly after Moody’s or S&P shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change; and

 

(f)          promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request; provided, that
such financial information is otherwise prepared by the Borrower or such
Subsidiary in the ordinary course of business, is of a type customarily provided
to lenders in similar credit facilities and is not subject to attorney-client or
similar privilege.

 

Information required to be delivered pursuant to subsections (a), (b) and (c) of
this Section 5.01 shall be deemed to have been delivered if such information, or
one or more annual or quarterly or other reports or proxy statements containing
such information shall have been posted by the Administrative Agent on
IntraLinks or similar site to which the Lenders have been granted access or
posted and available on the website of the SEC at http://www.sec.gov.

 

Section 5.02        Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for distribution to each Lender) prompt written notice of
the following:

 

(a)         A Responsible Officer of the Borrower obtaining knowledge of the
existence of any Default; and

 

(b)         A Responsible Officer of the Borrower obtaining knowledge of the
filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any
Subsidiary that, if adversely determined, would reasonably be expected to have a
Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other Responsible Officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

 

Section 5.03        Existence; Conduct of Business. The Borrower will, and will
cause each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (a) its legal
existence (in the case of the Borrower, to remain organized under the laws of
the United States, any state thereof or the District of Columbia) except, solely
in the case of a Material Subsidiary, where the failure to do so would not
reasonably be expected to have a Material Adverse Effect and (b) the rights,
licenses, permits, privileges and franchises material to the conduct of the
business of the Borrower and its Subsidiaries, taken as a whole except to the
extent that failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any transaction permitted under Section 6.02.

 



   

 

 

Section 5.04        Payment of Taxes. The Borrower will, and will cause each of
its Material Subsidiaries to, pay its Tax liabilities, that, if not paid, would
reasonably be expected to have a Material Adverse Effect before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings and (b) the Borrower
or such Subsidiary has set aside on its books adequate reserves with respect
thereto.

 

Section 5.05        Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Material Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and casualty and condemnation
excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance (which may include self-insurance and co-insurance) in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations, except in the case of clauses (a) and (b), to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect or as otherwise not prohibited by this Agreement.

 

Section 5.06        Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct (in all material respects) entries are made of
all dealings and transactions in relation to its business and activities, to the
extent necessary to permit financial statements to be prepared in conformity
with GAAP. The Borrower will, and will cause each of its Subsidiaries to, permit
any representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice coordinated through the Administrative Agent, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers,
all at such reasonable times during normal business hours; provided that, unless
an Event of Default shall have occurred and be continuing, only one visit shall
be permitted during any calendar year. Notwithstanding anything to the contrary
in this Section 5.06, none of the Borrower or any of its Subsidiaries will be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives) is prohibited by Law or any
binding agreement not entered into in contemplation of avoiding such inspection
and disclosure rights, (iii) is subject to attorney-client or similar privilege
or constitutes attorney work product, or (iv) in respect of which the Borrower
or any Subsidiary owes confidentiality obligations to any third party not
entered into in contemplation of avoiding such inspection and disclosure rights.

 

Section 5.07        Compliance with Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws (including ERISA and Environmental
Laws), rules, regulations and orders of any Governmental Authority applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
The Borrower will maintain in effect and enforce policies and procedures
reasonably designed to promote compliance by the Borrower, its Subsidiaries and
their respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions in all material respects.

 



 

 

 

Section 5.08        Use of Proceeds. The proceeds of the Loans will be used for
general corporate purposes of the Borrower and its Subsidiaries, including to
refinance debt, make and pay dividends and distributions, to finance working
capital needs, to make acquisitions and for other investments of the Borrower
and its Subsidiaries, in each case as otherwise permitted hereunder. The
Borrower will not request any Borrowing, and the Borrower shall not use and
shall cause its Subsidiaries not to use, the proceeds of any Borrowing in any
manner that would result in the representations and warranties set forth in
Section 3.12 becoming untrue. The Borrower will not directly or to the
Borrower’s knowledge, indirectly, (i) use the proceeds of any Loan or (ii) lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person, in any other manner that would result in a
violation of applicable Sanctions by any Person party hereto (including any
Person participating in the Loans, whether as underwriter, investor, or
otherwise), or for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person or in any
Sanctioned Country, to the extent such activities, business or transaction would
be prohibited by Sanctions if conducted by a corporation incorporated in the
United States or in a European Union member state, or will violate any
Anti-Corruption Law.

 

Section 5.09        Additional Guarantors; Release of Guarantors. The Borrower
shall cause (i) each of its Material Subsidiaries (other than an Excluded
Subsidiary) that incurs or assumes any Indebtedness for borrowed money in the
form of a debt security or a credit facility (other than this Agreement) with an
outstanding principal amount in excess of $100,000,000 (such Indebtedness for
borrowed money being herein referred to as “Threshold Indebtedness”), that is
Guaranteed by the Borrower or (ii) each of its Subsidiaries (other than an
Excluded Subsidiary) that Guarantees any Threshold Indebtedness of the Borrower,
in each case, to become a party to the Guaranty as a Guarantor within 30 days of
the date such Subsidiary so incurs or assumes such Threshold Indebtedness
Guaranteed by the Borrower or Guarantees Threshold Indebtedness of the Borrower
(or such longer period of time as is acceptable to the Administrative Agent). In
the event a Subsidiary that is a Guarantor ceases to Guarantee or ceases to be
the borrower of any such Threshold Indebtedness referenced in the immediately
preceding sentence, the Borrower may provide written notice certifying to the
occurrence of such event (which notice and certification may be provided in
advance of the occurrence of such event) to the Administrative Agent, whereupon
such Subsidiary shall automatically be released from the Guaranty and shall
cease to be a Guarantor immediately upon the occurrence of such event. The
Lenders hereby authorize the Administrative Agent to enter into any amendments,
supplements or termination or release confirmations to effect the provisions of
this Section 5.09.

 



 

 

 

Article VI
 

Negative Covenants

 

Until the Facility Termination, the Borrower covenants and agrees with the
Lenders that:

 

Section 6.01        Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

 

(a)               Permitted Encumbrances;

 

(b)               any Lien on any property or asset of the Borrower or any
Subsidiary existing on the date hereof (with all such Liens securing
Indebtedness of any Loan Party for borrowed money being set forth in Schedule
6.01); provided that (i) such Lien shall not apply to any other property or
asset of the Borrower or any Subsidiary (other than the proceeds or products of
the property or asset originally subject to such Lien) and (ii) such Lien shall
secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (except by the amount of any accrued
interest and premiums with respect to such Indebtedness and transaction costs
and expenses in connection with such refinancing, refunding, extension, renewal
or replacement);

 

(c)               Liens of any Subsidiary in favor of any Loan Party or Liens of
any Loan Party in favor of another Loan Party;

 

(d)               Liens securing Indebtedness outstanding consisting of Capital
Lease Obligations or purchase money obligations (including equipment leases)
provided that such Liens do not encumber any property other than property
financed by such Indebtedness or subject to such Capital Lease Obligations
(other than the proceeds or products thereof (it being understood for purposes
of this clause (d) that individual financings provided by a Person or its
Affiliates may be cross collateralized to other financings provided by such
Person or its Affiliates);

 

(e)               Liens on the assets of any Excluded Subsidiary;

 

(f)                any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary (whether by merger or
otherwise) or existing on any property or asset of any Person that becomes a
Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Borrower or any Subsidiary (except improvements or proceeds of such
property) and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and any refinancing, replacement, modification,
repayment, redemption, refunding, renewal or extension thereof on such property
or assets and do not increase the outstanding principal amount thereof (except
by the amount of any accrued interest and premiums with respect to such
Indebtedness and transaction fees, costs and expenses in connection with such
refinancing, replacement, modification, repayment, redemption, refunding,
renewal or extension thereof);

 

(g)               Liens on fixed or capital assets acquired, constructed or
improved by the Borrower or any Subsidiary; provided that (i) such security
interests and the Indebtedness secured thereby are incurred prior to or within
270 days after such acquisition or the completion of such acquisition,
construction or improvement, (ii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (iii) such security interests shall not apply to any other property
or assets of the Borrower or any Subsidiary;

 



 

 

 

(h)               any Lien arising in connection with the financing of accounts
receivable by the Borrower or any of its Subsidiaries, provided that the
uncollected amount of account receivables subject at any time to any such
financing shall not exceed the greater of (x) $750,000,000 and (y) 2% of the
Consolidated Total Assets of the Borrower as of such date;

 

(i)                 Liens not otherwise permitted by clauses (a) through (h)
above securing any Indebtedness, the aggregate outstanding principal amount of
which as of the date of any incurrence thereof shall not exceed 7.5% of the
Consolidated Total Assets of the Borrower as of such date.

 

Section 6.02        Fundamental Changes. (a)The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, consummate a Division as the Dividing Person or sell,
transfer, lease or otherwise dispose of (directly or indirectly through a
Subsidiary) (in one transaction or in a series of transactions) all or
substantially all of the assets of the Borrower and its Subsidiaries on a
consolidated basis to any Person other than the Borrower or a Subsidiary, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing,
(i) any Person may merge into the Borrower in a transaction in which (x) the
Borrower is the surviving corporation or (y) the surviving Person (1) is a
corporation organized and validly existing under the laws of the United States
of America or any State thereof or the District of Columbia, (2) has long-term
senior unsecured, unguaranteed debt securities rated no lower than Baa2 by
Moody’s and BBB by S&P, (3) expressly assumes all of the Borrower’s obligations
under this Agreement and (4) provides such information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act and the Beneficial Ownership
Regulation, as is reasonably requested in writing by the Administrative Agent
and such other approvals, opinions or documents consistent with the requirements
in Section 4.01 as the Administrative Agent (in consultation with the Lenders)
may reasonably request and (ii) the Borrower may consummate a Division if (v)
the Division Successor which holds the rights and liabilities under this
Agreement (“Division Successor Borrower”) is a corporation organized and validly
existing under the laws of the United States of America or any State thereof or
the District of Columbia, (w) the Division Successor Borrower has long-term
senior unsecured, unguaranteed debt securities rated no lower than Baa2 by
Moody’s and BBB by S&P, (x) the Division will not result in a sale, transfer,
lease or other disposition of all or substantially all of the assets held the
Borrower and its Subsidiaries on a consolidated basis immediately prior to
giving effect to such Division, (y) the Division Successor Borrower expressly
assumes all of the Borrower’s obligations under this Agreement and (z) the
Division Successor Borrower provides such information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act and the Beneficial Ownership
Regulation, as is reasonably requested in writing by the Administrative Agent
and such other approvals, opinions or documents consistent with the requirements
in Section 4.01 as the Administrative Agent (in consultation with the Lenders)
may reasonably request.

 

(b)               The Borrower will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Subsidiaries on the
date of execution of this Agreement and businesses reasonably related,
incidental or ancillary thereto or that is a reasonable extension thereof.

 



 

 

 

Section 6.03        [Reserved].

 

Section 6.04        Financial Covenant; Leverage. The Borrower will not permit
the ratio determined as of the last day of each of its fiscal quarters,
commencing with the fiscal quarter ended June 30, 2020, of (i) Consolidated
Total Debt of the Borrower as of the last day of such fiscal quarter to (ii)
Consolidated EBITDA of the Borrower for the last four fiscal quarters ending on
the last day of such fiscal quarter (such ratio, the “Leverage Ratio”) to be
greater than the applicable level set forth below opposite such fiscal quarter
under the heading “Leverage Ratio”

 

Fiscal Quarter Ending
on or about  Leverage Ratio June 30, 2020  4.50:1.00 September 30, 2020 
4.50:1.00 December 31, 2020  4.50:1.00 March 31, 2021  4.00:1.00

 

Notwithstanding the foregoing, in connection with any proposed acquisition or
series of related acquisitions (that shall close within six months of the first
such related acquisition to close) by the Borrower and/or any of its
Subsidiaries for which the payment of consideration or assumption or incurrence
of Indebtedness by the Borrower and its Subsidiaries in connection therewith is
at least $750,000,000 as certified by the Borrower to the Administrative Agent,
which certificate shall contain a request to increase the Leverage Ratio
pursuant to the terms hereof and shall be delivered on or prior to the date that
is 30 days (or such later date as may be agreed by the Administrative Agent)
after the date of the applicable acquisition, or the last of a series of
acquisitions constituting the applicable series of related acquisitions, is
consummated (a “Material Acquisition”), for the period commencing on the date of
consummation of a Material Acquisition, through the first full twelve calendar
month period ending immediately following the consummation of the Material
Acquisition, the maximum Leverage Ratio shall instead be 0.50:1.00 higher than
the otherwise applicable level set forth above; provided, further, that in the
event any such Indebtedness is incurred prior to the consummation of such
Material Acquisition and the Borrower provides a certification to the
Administrative Agent that the proceeds of such Indebtedness are to be used in
connection with the consummation of such Material Acquisition (including
Indebtedness incurred to pay related Transaction Costs), such Indebtedness shall
not be included in the calculation of the Borrower’s Leverage Ratio until the
consummation of the Material Acquisition.

 



 

 

 

Section 6.05        Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, in excess of $15,000,000, except (a) transactions at prices and on
terms and conditions not less favorable to the Borrower or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, (b)
compensation to employees, officers, directors, members of management or
consultants (including in the form of equity grants, sales or issuances of Stock
(and associated matching equity awards), restricted stock plans, long-term
incentive plans, stock appreciation rights plans, participation plans or similar
employee benefits plans), severance arrangements and the payment and/or
reimbursement of directors’ and officers’ fees and expenses and the provision of
indemnification to directors, officers, employees, members of management and
consultants of the Borrower and the Subsidiaries, (c) transactions between or
among the Borrower and any Subsidiary or between or among Subsidiaries, (d)
pursuant to a contract or agreement for the sharing or allocation of Taxes, (e)
any agreement between any Person and an Affiliate of such Person existing at the
time such Person is acquired by or merged into such Borrower or its
Subsidiaries; provided that such agreement was not entered into in contemplation
of such acquisition or merger, (f) any dividend or other distribution (whether
in cash, securities or other property) with respect to any Stock in the
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Stock in
the Borrower, (g) transactions that are approved by a majority of the
disinterested members of the board of directors of the Borrower, (h)
transactions undertaken in good faith for the purpose of improving the
consolidated Tax efficiency of such Borrower and its Subsidiaries and not for
the purpose of circumventing any covenant set forth in this Agreement, (i)
transactions with joint ventures for the purchase, sale or distribution of goods
and services entered into in the ordinary course of business, and (j) the
existence of, and the performance of obligations of the Borrower or any of its
Subsidiaries under the terms of any agreement in existence or contemplated as of
the Effective Date and identified on Schedule 6.05, as these agreements may be
amended, restated, amended and restated, supplemented, extended, renewed or
otherwise modified from time to time; provided, however, that any future
amendment, restatement, amendment and restatement, supplement, extension,
renewal or other modification entered into after the Effective Date will be
permitted only to the extent that its terms are not more disadvantageous in any
material respect, taken as a whole, to the Lenders than the terms of the
agreements on the Effective Date.

 

Article VII
 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)               the Borrower shall fail to pay any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

 

(b)               the Borrower shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;

 

(c)               any representation or warranty made or deemed made by or on
behalf of the Borrower or any other Loan Party that is a Material Subsidiary in
or in connection with this Agreement or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, shall
prove to have been incorrect in any material respect when made or deemed made
(unless any such representation or warranty is qualified as to materiality or
Material Adverse Effect, in which case such representation or warranty shall
prove to have been incorrect in any respect);

 



 

 

 

(d)               the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Sections 5.02(a), 5.03 (with respect to the
Borrower’s existence) or 5.08 or in Article VI;

 

(e)               the Borrower or any other Loan Party that is a Material
Subsidiary shall fail to observe or perform any covenant, condition or agreement
contained in any Loan Document (other than those specified in clause (a), (b) or
(d) of this Article), and such failure shall continue unremedied for a period of
30 days after the Administrative Agent gives notice thereof to the Borrower
(which notice will be given at the request of any Lender);

 

(f)                the Borrower or any Loan Party that is a Material Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable, and such failure shall continue after any applicable
grace period;

 

(g)               any default occurs in respect of any Material Indebtedness
that results in such Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to (i) any Indebtedness that becomes due as a result of any sale,
lease, transfer or other disposition of property or assets securing such
Indebtedness and (ii) any default in observance or performance of any of the
obligations of the Borrower or any Material Subsidiary under any Swap Agreement
that results in the exercise by the counterparty thereunder of such
counterparty’s right to terminate its position under such Swap Agreement, and
the Swap Termination Value owed by the Borrower or such Material Subsidiary as a
result of such termination is less than $250,000,000.

 

(h)               an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Significant Subsidiary (including any group of
Subsidiaries considered collectively in the aggregate, that would constitute a
Significant Subsidiary) or its debts, or of a substantial part of its assets,
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any such Significant Subsidiary (including any group of Subsidiaries
considered collectively in the aggregate, that would constitute a Significant
Subsidiary) or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed, undischarged or unbonded for
60 consecutive days or an order or decree approving or ordering any of the
foregoing shall be entered;

 



 

 

 

(i)                 the Borrower or any Significant Subsidiary (including any
group of Subsidiaries considered collectively in the aggregate, that would
constitute a Significant Subsidiary) shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary (including any
group of Subsidiaries considered collectively in the aggregate, that would
constitute a Significant Subsidiary) or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding or (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

(j)                 the Borrower or any Significant Subsidiary (including any
group of Subsidiaries considered collectively in the aggregate, that would
constitute a Significant Subsidiary) shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

(k)               one or more judgments for the payment of money in an aggregate
amount in excess of $250,000,000 (to the extent not covered by independent
third-party insurance or indemnity (other than standard deductibles) as to which
the insurer or indemnnitor has been notified of such judgment and has not denied
coverage thereof) shall be entered against the Borrower or any Material
Subsidiary and the same shall remain unpaid or undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or such Material Subsidiary to enforce any such judgment;

 

(l)                 an ERISA Event shall have occurred that results in liability
of the Borrower or any Material Subsidiary in an aggregate amount which would
reasonably be expected to have a Material Adverse Effect;

 

(m)             a Change in Control shall occur; or

 

(n)               the Guaranty shall cease to be valid and enforceable against
any Guarantor that is a Significant Subsidiary (including any group of
Subsidiaries considered collectively in the aggregate, that would constitute a
Significant Subsidiary), or any such Person or Persons shall so assert in
writing;

 

then, and during the continuance of any Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate any outstanding Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any Event of
Default with respect to the Borrower described in clause (h) or (i) of this
Article, any outstanding Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 



 

 

 

Article VIII
 

The Administrative Agent; the Agents

 

Section 8.01        The Administrative Agent; the Agents. (a)Each of the Lenders
hereby irrevocably appoints the Administrative Agent and its successors and
assigns as its agent and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof and of the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Without limiting the foregoing, each Lender hereby authorizes the Administrative
Agent to execute and deliver, and to perform its obligations under, each of the
Loan Documents to which the Administrative Agent is a party, to exercise all
rights, powers and remedies that the Administrative Agent may have under such
Loan Document.

 

(b)               The bank serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not the Administrative Agent hereunder.

 

(c)               The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, (i) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby and in the other Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) and, unless
and until revoked in writing, such written directions shall be binding upon each
Lender; provided, however, that the Administrative Agent shall not be required
to take any action that (x) the Administrative Agent in good faith believes
exposes it to liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders with respect to such action
or (y) is contrary to this Agreement or any other Loan Document or applicable
law, including any action that may be in violation of the automatic stay under
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors or that may affect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any requirement of law
relating to bankruptcy, insolvency or reorganization or relief of debtors;
provided, further, that the Administrative Agent may seek clarification or
direction from the Required Lenders prior to the exercise of any such instructed
action and may refrain from acting until such clarification or direction has
been provided, and (iii) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct (as finally determined by a court of competent jurisdiction).
The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof is given to the Administrative Agent by
the Borrower or a Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (A) any statement, warranty or
representation made in or in connection with this Agreement, (B) the contents of
any certificate, report or other document delivered hereunder or in connection
herewith, (C) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein, (D) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (E) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable for, or be
responsible for any loss, cost, or expense suffered by the Borrower, any
Subsidiary or any Lender as a result of any determination of the Revolving
Credit Exposure, any component amounts thereof or any portion thereof
attributable to each Lender. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

 



 

 

 

(d)               The Administrative Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

(e)               The Administrative Agent may perform any and all its duties
and exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the revolving
credit facility provided for herein as well as activities as Administrative
Agent. The Administrative Agent shall not be responsible for the gross
negligence or willful misconduct of any sub-agent except to the extent that a
court of competent jurisdiction determines in a final and nonappealable judgment
that the Administrative Agent acted with gross negligence or willful misconduct
in the selection of such sub-agent.

 



 

 

 

(f)               Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, subject to the consent
of the Borrower (unless an Event of Default under clauses (a), (b), (h) or (i)
of Article VII has occurred and is continuing), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within sixty (60) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

(g)               Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any arranger, any other Lender or any other Related
Parties of any of the foregoing and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

 

(h)               Nothing in this Agreement or any Loan Document shall require
the Administrative Agent to account to any Lender for any sum or the profit
element of any sum received by the Administrative Agent for its own account.

 

(i)                Anything herein to the contrary notwithstanding, none of the
Agents or the Bookrunners listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in their capacity, as applicable, as Agent or a Lender
hereunder.

 

(j)                In case of the pendency of any proceeding with respect to any
Loan Party under any federal or state bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or other Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 



 

 

 

(i)                 to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent allowed in such judicial proceeding; and

 

(ii)              to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under the Loan Documents. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

Section 8.02        Administrative Agent’s Reliance, Indemnification. Neither
the Administrative Agent nor any of its Related Parties shall be (i) liable for
any action taken or omitted to be taken by it under or in connection with this
Agreement or the other Loan Documents (x) with the consent of or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
to be necessary, under the circumstances as provided in the Loan Documents) or
(y) in the absence of its own gross negligence or willful misconduct (as
determined by a court of competent jurisdiction by a final and nonappealable
judgment) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party to perform its obligations
hereunder or thereunder.

 

Section 8.03        Certain ERISA Matters. (a)Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of each Agent,
each Bookrunner and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

 

(i)                 such Lender is not using “plan assets” (within the meaning
of the Plan Asset Regulations) of one or more Benefit Plans in connection with
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Commitments and this Agreement,

 



 

 

 

(ii)              the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

 

(iv)             such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)               In addition, unless sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or such Lender has not
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, each
Agent, each Bookrunner and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that no Agent, Bookrunner or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).

 

(c)               Each Agent and each Bookrunner hereby informs the Lenders that
each such Person is not undertaking to provide investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Commitments, this
Agreement or any other Loan Document, (ii) may recognize a gain if it extended
the Loans or the Commitments for an amount less than the amount being paid for
an interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, arrangement fees,
commitment fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 



 

 

 

Article IX
 

Miscellaneous

 

Section 9.01        Notices. (a)Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or, to the extent
provided in paragraph (b) below, facsimile or electronic mail, as follows:

 

if to the Borrower, to it at:

 

Keurig Dr Pepper Inc.
53 South Avenue
Burlington, MA 01803
Attention: Ozan Dokmeciouglu, Chief Financial Officer
E-mail: Ozan.Dokmecioglu@keurig.com

 

with a copy to:

 

Keurig Dr Pepper Inc.
53 South Avenue
Burlington, MA 01803
Attention: James L. Baldwin, Chief Legal Officer, General Counsel & Secretary
E-mail: jim.baldwin@kdrp.com

 

and

 

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New Nork, NY 10036
Attn: Steven Messina
Facsimile No.: 917-777-3509
Email: steven.messina@skadden.com

 



 

 

 

if to the Administrative Agent, to:

 

JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road
NCC5/1st Floor
Newark, DE 19713
Attention: Andrew Katella
Facsimile No.: (302) 634-8193
Email: andrew.katella@chase.com

 

with a copy to:

 

JPMorgan Chase Bank
383 Madison Avenue, 24th Floor
New York, NY 10179
Attention: Tony Yung
Facsimile No.: (212) 270-6637
Email: tony.yung@jpmorgan.com

 

if to any other Lender, to it at:

 

its address (or facsimile number or electronic mail address) set forth in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

 

(b)               Notices and other communications to the Lenders hereunder may
be delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by facsimile or electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. The Borrower agrees that
the Administrative Agent may, but shall not be obligated to, make Communications
available to the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender by means of
electronic communications pursuant to this Section, including through an
Electronic System. Any Electronic System used by the Administrative Agent is
provided “as is” and “as available.” The Agent Parties (as defined below) do not
warrant the adequacy of such Electronic Systems and expressly disclaim liability
for errors or omissions in the Communications. “Electronic System” means any
electronic system, including e-mail, e-fax, Intralinks®, ClearPar®, Debt Domain,
Syndtrak and any other Internet or extranet-based site, whether such electronic
system is owned, operated or hosted by the Administrative Agent and any of its
respective Related Parties or any other Person, providing for access to data
protected by passcodes or other security system.

 



 

 

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

(c)               Any party hereto may change its address or facsimile number
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

(d)               NO AGENT, BOOKRUNNER, ANY OF THE LENDERS, OR ANY RELATED PARTY
OF ANY OF THE FOREGOING PERSONS OR ANY OF THEIR OFFICERS, DIRECTORS, PARTNERS,
EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, THE “AGENT
PARTIES”) SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED
RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH
TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN
CONNECTION WITH THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY, AND EACH SUCH PARTY EXPRESSLY DISCLAIMS LIABILITY FOR
ERRORS OR OMISSIONS IN SUCH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION
TRANSMISSION SYSTEMS OR THEREBY, EXCEPT TO THE EXTENT ARISING FROM THE BAD
FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH PARTY, OR THE MATERIAL
BREACH BY SUCH PARTY OF SECTION 9.12, IN EACH CASE IN THE USE OF SUCH SYSTEMS,
AS DETERMINED BY A FINAL, NON- APPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR CODE
DEFECTS IS MADE BY THE AGENT PARTIES IN CONNECTION WITH SUCH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS.

 



 

 

 

Section 9.02        Waivers; Amendments. (a)No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

(b)               Subject to Section 2.13(b) and Section 9.02(c) below, neither
this Agreement nor any other Loan Document nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall (i) increase the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or reduce the rate of interest thereon (other than (x) interest accruing
pursuant to Section 2.12(e) or a waiver thereof and (y) amendments to the
definition of “Applicable Rate” pursuant to the last sentence thereof), or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan, or any interest thereon (other than interest accruing
pursuant to Section 2.12(e) or a waiver thereof), or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender or (vi) release all or substantially
all of the Guarantors (other than in accordance with Section 9.17) without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent hereunder without the prior written consent of the Administrative Agent,
as the case may be. Notwithstanding the foregoing, no consent with respect to
any amendment, waiver or other modification of this Agreement shall be required
of any Defaulting Lender to the extent set forth in Section 2.19(b).

 

(c)               Notwithstanding anything in this Agreement (including, without
limitation, this Section 9.02(b)) or any other Loan Document to the contrary,
guarantees or supplements or joinders to the Guaranty executed by Subsidiaries
in connection with this Agreement or any terminations or releases thereof
pursuant to Section 5.09 or Section 9.17 may be in a form reasonably determined
by the Administrative Agent and may be, together with any other Loan Document,
entered into, amended, supplemented or waived (without the consent of any other
Person) by the applicable Subsidiary or Subsidiaries, Loan Party or Loan Parties
and the Administrative Agent in its sole discretion.

 



 

 

 

(d)               Notwithstanding the foregoing, the Administrative Agent, with
the prior written consent of the Borrower, may amend, modify or supplement any
Loan Document without the consent of any Lender or the Required Lenders in order
to correct, amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other error in any Loan Document and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof.

 

Section 9.03        Expenses; Indemnity; Damage Waiver. (a)To the extent the
Effective Date occurs, the Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses (including due diligence expenses, syndication expenses,
consultant’s fees and expenses, travel expenses, but in the case of legal fees
limited to reasonable fees, charges and disbursements of one counsel and if
reasonably required by the Administrative Agent, local counsel or specialist
counsel, and, if there is an actual or perceived conflict of interest that
requires separate representation for any Agent, any Bookrunner or any Lender,
one additional counsel for each Person subject to such conflict of interest (in
each case except allocated costs of in-house counsel)) incurred by the
Bookrunners, the Administrative Agent, the Agents and their respective
Affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii)
[reserved] and (iii) all reasonable and documented out-of-pocket expenses
incurred by any Agent, the Bookrunners or any Lender, including the fees,
charges and disbursements of one counsel for the Administrative Agent, the
Bookrunners, the Agents or any Lender in connection with the enforcement or
protection of their rights (A) in connection with this Agreement, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

 



 

 

 

(b)               The Borrower shall indemnify the Administrative Agent, each
Agent, each Bookrunner and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of one counsel for any Indemnitee and if reasonably required by
the Administrative Agent, local counsel or specialist counsel, and, if there is
an actual or perceived conflict of interest that requires separate
representation for any Indemnitee, one additional counsel for each Person
subject to such conflict of interest (in each case except allocated costs of
in-house counsel), incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or the use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability arising from
any activities or operations of, or ownership of any property by, the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to (A) the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to arise from the bad faith, gross negligence or
willful misconduct of such Indemnitee or the material breach by such Indemnitee
of the express terms of this Agreement, (B) to the extent that such losses,
claims, damages, liabilities or related expenses arise out of, or in connection
with, any proceeding that does not involve an act or omission by the Borrower or
any of its Affiliates and that is brought by an Indemnitee against any other
Indemnitee (other than in its capacity as an agent, arranger or bookrunner with
respect to the credit facility evidenced hereby), or (C) to the extent of any
settlement of any proceeding if the amount of such settlement was effected
without the Borrower’s consent (which consent shall not be unreasonably
withheld), but if settled with the Borrower’s written consent or if there is a
final judgment for the plaintiff in any such proceeding, the Borrower agrees to
indemnify and hold harmless each Indemnitee from and against any and all losses,
claims, damages, liabilities and expenses by reason of such settlement or
judgment in accordance with this Section 9.03(b). To the extent that the
undertakings to defend, indemnify, pay and hold harmless as set forth in this
Section 9.03(b) may be unenforceable in whole or in part because they are
violative of any law or public policy, the Borrower shall contribute the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all such losses, claims, damages, liabilities and
related expenses incurred by the Indemnitees or any of them. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

 

(c)               To the extent that the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent or the Bookrunners
pursuant to paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent or the Bookrunners, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that (i) the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Bookrunners in its capacity as such and
(ii) no such payment shall release any of the Borrower’s indemnity or
reimbursement obligations under the Loan Documents.

 

(d)               To the extent permitted by applicable law, the Borrower shall
not assert, and hereby waives, any claim against any Indemnitee, and each
Indemnitee shall not assert, and hereby waives, any claim against the Borrower,
in each case on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof; provided that nothing contained in this paragraph shall limit
the Borrower’s obligations set forth in this Section 9.03.

 



 

 

 

Section 9.04        Successors and Assigns. (a)The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)               (i)Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (other than (1) the
Borrower and its Subsidiaries, (2) natural persons and investment vehicles of
natural persons and (3) any Defaulting Lender or any Subsidiary of a Defaulting
Lender) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld, delayed or conditioned) of:

 

(A)             the Borrower, provided that, the Borrower shall be deemed to
have consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within ten Business Days after having
received a written request for its consent to such proposed assignment; provided
further that no consent of the Borrower shall be required for an assignment to a
Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of Default
under Article VII(a), (b), (h) or (i) has occurred and is continuing, any other
assignee; and

 

(B)              the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment, an Affiliate of a Lender or an Approved Fund.

 

(ii)              Assignments shall be subject to the following additional
conditions:

 

(A)             except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under
Article VII(a), (b), (h) or (i) has occurred and is continuing;

 

(B)              each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of Commitments or Loans or to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of Commitments or Loans;

 



 

 

 

(C)              the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D)             the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and any of
its Subsidiaries, and their related parties or their respective securities) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

(iii)            Subject to acceptance and recording thereof pursuant to
paragraph (b) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03 to the extent that any claim
thereunder relates to an event arising prior to such assignment. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 9.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

(iv)             The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in the
United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and any
interest thereon owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 



 

 

 

(v)               Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Sections 2.06(b),
2.17(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

 

(c)               (i)Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) (other than (i) the Borrower and its Subsidiaries, (ii)
natural persons and investment vehicles of natural persons and (iii) any
Defaulting Lender or any Subsidiary of a Defaulting Lender) in all or a portion
of such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(e), it being
understood that the documentation required under Section 2.16(e) shall be
delivered to the participating Lender) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant agrees to be subject to the provisions
of Sections 2.17 and 2.18 as if it were an assignee under paragraph (b) of this
Section. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.18(b) with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.17(c) as though it were a Lender.

 



 

 

 

(ii)              A Participant shall not be entitled to receive any greater
payment under Section 2.14 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless (x) the sale of the participation to such Participant is made with the
Borrower’s prior written consent or (y) such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 2.16 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.16(e) as though it were a Lender and in any event shall not be
entitled to any greater payment than the applicable Lender that sold such
participation to such Participant would have been entitled to receive. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitments, Loans or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(d)               Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, central bank or
similar institution and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 9.05        Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the termination of
the Commitments or the termination of this Agreement of any provision hereof.

 



 

 

 

Section 9.06        Counterparts; Integration; Effectiveness. This Agreement may
be executed in one or more counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective on the Effective Date, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
communication (including by electronic mail as a .pdf or .tif attachment) shall
be effective as delivery of a manually executed counterpart of this Agreement.
The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to any document to be signed in connection with this
Agreement and the transactions contemplated hereby shall be deemed to include
electronic signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

Section 9.07        Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 9.08        Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all Obligations held by such Lender to the extent then due
and owing, irrespective of whether or not such Lender shall have made any demand
under this Agreement. Each Lender agrees to notify the Borrower promptly of its
exercise of any rights under this Section, but the failure to provide such
notice shall not otherwise limit its rights under this Section or result in any
liability to such Lender. The rights of each Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.

 

Section 9.09        Governing Law; Jurisdiction; Consent to Service of Process.
(a)This Agreement and any claim or controversy arising hereunder or related
hereto shall be governed by, and construed and interpreted in accordance with,
the laws of the State of New York.

 

(b)               Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County, Borough of
Manhattan and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 



 

 

 

(c)               Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)               Each party to this Agreement irrevocably consents to service
of process at the address provided for in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 9.10        WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11        Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 



 

 

 

Section 9.12        Confidentiality. (a)Each of the Administrative Agent, the
Agents, the Bookrunners and the Lenders (each, a “Disclosing Party”) agrees to
maintain the confidentiality of the Information (as defined below) in accordance
with such Person’s customary procedures for handling confidential information of
such nature, except that Information may be disclosed (i) to Related Parties of
such Disclosing Party, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) upon the request or demand of any
regulatory authority having jurisdiction over such Disclosing Party or its
Affiliates (in which case such Disclosing Party shall, except with respect to
any audit or examination conducted by bank accountants or any governmental bank
regulatory authority exercising examination or regulatory authority (x) promptly
notify the Borrower, in advance, to the extent permitted by law and (y) so
furnish only that portion of such information which the applicable Disclosing
Party is legally required to disclose), (iii) in any legal, judicial,
administrative proceeding or other compulsory process or as required by
applicable law or regulations (in which case such Disclosing Party shall except
with respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority (x) promptly notify the Borrower, in advance, to the extent permitted
by law and (y) so furnish only that portion of such information which the
applicable Disclosing Party is legally required to disclose), (iv) to any other
party to this Agreement, (v) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (vi) subject to an agreement containing
provisions no less restrictive than those of this Section, to (x) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (y) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to any
Disclosing Party on a non-confidential basis from a source other than the
Borrower or any of its Related Parties not known by such Disclosing Party to be
disclosed by such source in breach of any legal or contractual obligation to the
Borrower or any of its Related Parties. In addition, each Disclosing Party may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers in connection with the administration and management of this
Agreement and the other Loan Documents; provided that, no such Disclosing Party
shall disclose the identity of the Borrower. For the purposes of this Section,
“Information” means all information that is made available to any Disclosing
Party by or on behalf of the Borrower or any of its Related Parties in
connection with this Agreement and the transactions contemplated hereby, other
than any such information that is available to such Disclosing Party on a
non-confidential basis prior to disclosure by the Borrower or any of its Related
Parties, excluding any information which, to such Disclosing Party’s actual
knowledge, has been disclosed by the source of such information in violation of
a duty of confidentiality to the Borrower or any of its Affiliates. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

(b)               EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN
SECTION 9.12(A) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 



 

 

 

(c)               ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND
AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO,
OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL
INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE
BORROWER AND ITS SUBSIDIARIES, AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

 

Section 9.13        Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

Section 9.14        Patriot Act. Each Lender subject to the Patriot Act and the
Beneficial Ownership Regulation hereby notifies the Borrower and each Guarantor
that, pursuant to Section 326 of the Patriot Act and the Beneficial Ownership
Regulation, it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, including the name and address of
the Borrower and each Guarantor and other information that will allow such
Lender to identify the Borrower and each Guarantor in accordance with the
Patriot Act and the Beneficial Ownership Regulation.

 

Section 9.15        Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)               the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)               the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 



 

 

 

(ii)              a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such Affected Financial Institution,
its parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.

 

Section 9.16        No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Agents and the Bookrunners are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent
and the Bookrunners, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent, the
Agents, the Bookrunners and the Lenders is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person, (B) irrespective
of whether any Lender, any Bookrunner, any Agent, the Administrative Agent or
any of their Affiliates has advised or is advising the Borrower on other
matters, the Borrower shall not claim any such fiduciary, advisory or agency
relationship or services and the Borrower acknowledges that none of the
Administrative Agent, any Agent, any Lender, any Bookrunner or any of their
Affiliates owes a fiduciary or similar duty to the Borrower in connection with
the Transactions or the process leading thereto and; and (iii) the
Administrative Agent, the Lenders, the Agents and the Bookrunners and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Agent nor any Bookrunner or Lender has any obligation to disclose any of such
interests to the Borrower or its Affiliates.

 

Section 9.17        Release of Guarantors. Notwithstanding anything to the
contrary contained herein or in any other Loan Document:

 

(a)               A Guarantor shall automatically be released and discharged in
full from its obligations under the Guaranty upon the consummation of any
transaction permitted by this Agreement as a result of which such Guarantor
ceases to be a Subsidiary; provided that, if so required by this Agreement, the
Required Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise. In connection with any termination or
release pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

 



 

 

 

(b)               Further, the Administrative Agent may (and is hereby
irrevocably authorized by each Lender to), upon the request of the Borrower,
release any Guarantor from its obligations under the Guaranty if, as of the time
such Guarantor is released and immediately after giving effect thereto, the
Guaranty of such Guarantor is not required by Section 5.09.

 

(c)               At such time as the principal and interest with respect to all
Loans and all other monetary payment Obligations which are then due and payable
(other than contingent indemnification obligations and other Obligations
expressly stated to survive such payment and termination) have been paid in full
and all Commitments have been terminated or expired (such time, the “Facility
Termination”), the Guaranty and all obligations (other than those expressly
stated to survive such termination) of each Guarantor thereunder shall
automatically terminate and be released and discharged in full, all without
delivery of any instrument or performance of any act by any Person. Any such
release of guarantee obligations shall be deemed subject to the provision that
such guarantee obligations shall be reinstated if within 180 days after such
release (or such longer period under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect during which
any payment in respect of the Obligations guaranteed thereby can be annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid) any portion of any
payment in respect of the Obligations guaranteed thereby shall be rescinded or
must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made; provided, however, that any such reinstated guarantee shall be
released immediately upon the Obligations being indefeasibly paid in full.

 

Section 9.18        Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

[SIGNATURE PAGES FOLLOW]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 



    KEURIG DR PEPPER INC., as Borrower                           By /s/ Ozan
Dokmecioglu     Name: Ozan Dokmecioglu     Title: Chief Financial Officer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



 

 

 

  JPMORGAN CHASE BANK, N.A., as Administrative Agent and Lender           By /s/
Gregory T. Martin     Name: Gregory T. Martin     Title: Executive Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



 

 

 

  BANK OF AMERICA, N.A., as Lender           By /s/ Robert C. Megan     Name:
Robert C. Megan   Title: Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

  



 

 

 



  BNP Paribas, as Lender

 

By /s/ Christopher Sked    Name: Christopher Sked   Title: Managing Director

 

 

By /s/ Karim Remtoula   Name: Karim Remtoula   Title: Vice President

  

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



 

 

  



  GOLDMAN SACHS BANK USA, as Lender

 

By /s/ Annie Carr     Name: Annie Carr     Title: Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



 

 

  

  MIZUHO BANK, LTD., as Lender       By /s/ Tracy Rahn     Name: Tracy Rahn    
Title: Executive Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



 

 

  



  MORGAN STANLEY BANK, N.A., as Lender     By /s/ Alysha Salinger     Name:
Alysha Salinger     Title: Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



 

 

 



  MUFG Union Bank, N.A, as Lender       By /s/ Reema Sharma     Name: Reema
Sharma     Title: Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT] 

 



 

 

  



  SUMITOMO MITSUI BANKING CORPORATION, as Lender       By /s/ Katie Lee    
Name: Katie Lee     Title: Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 





 

 

  

  Truist Bank, as Lender           By /s/ Matthew J. Davis     Name: Matthew J.
Davis     Title: Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

  

  

 

 

  ABN AMRO CAPITAL USA LLC, as Lender           By /s/ Amit Wynalda     Name:
Amit Wynalda     Title: Executive Director             /s/ Javier Ramirez    
Name: Javier Ramirez     Title: Executive Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

  

  

 

 

  Industrial and Commercial Bank of China Ltd., New York Branch, as Lender      
    By /s/ Xiaoyu Yang     Name: Xiaoyu Yang     Title: Vice President          
By /s/ Haiyao Su     Name: Haiyao Su     Title: Executive Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

  

  

 

 

  COOPERATIEVE RABOBANK U.A.. NEW YORK BRANCH, as Lender           By /s/ Van
Brandenburg     Name: Van Brandenburg     Title: Managing Director           By
/s/ Erin Scott     Name: Erin Scott     Title: Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

  

  

 

 

  THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as Lender           By /s/ Michael
Borowiecki     Name: Michael Borowiecki     Title: AUTHORIZED SIGNATORY

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

  

 

 

  U.S. Bank National Association, as Lender           By: /s/ Michael P. Dickman
    Name: Michael P. Dickman     Title: Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

  

  

 

